 

Exhibit 10.2

 

Execution Version



 

 

$16,416,905

 

Amended and Restated Senior Secured Credit Agreement

 

Dated as of June 5, 2020

 

Among

 

CL Media Holdings LLC,

as Borrower,

 

The Lenders Party Hereto,

 

and

 

Centre Lane Partners Master Credit Fund II, L.P.,

as Administrative Agent and Collateral Agent

 

   

 

 

Table of Contents

 

Section   Heading   Page           Article I Definitions and Accounting Terms  
2               Section 1.01.   Defined Terms   2   Section 1.02.   Other
Interpretive Provisions   27   Section 1.03.   Accounting Terms   27   Section
1.04.   Rounding   28   Section 1.05.   References to Agreements, Laws, Etc.  
28   Section 1.06.   Times of Day   28   Section 1.07.   Timing of Payment or
Performance   28   Section 1.08.   Currency Equivalents Generally   28          
  Article II The Commitments and Credit Extensions   29               Section
2.01.   The Loans   29   Section 2.02.   [Reserved]   29   Section 2.03.  
Prepayments   29   Section 2.04.   Repayment of Loans   31   Section 2.05.  
Interest   31   Section 2.06.   Fees   31   Section 2.07.   Computation of
Interest and Fees   32   Section 2.08.   Evidence of Indebtedness   32   Section
2.09.   Payments Generally   32   Section 2.10.   Sharing of Payments   34  
Section 2.11.   [Reserved]   35   Section 2.12.   Removal or Replacement of a
Lender   35             Article III Taxes, Increased Costs Protection and
Illegality   35               Section 3.01.   Taxes   35   Section 3.02.  
Illegality   39   Section 3.03.   Increased Cost and Reduced Return; Capital
Adequacy   40   Section 3.04.   Matters Applicable to All Requests for
Compensation   41   Section 3.05.   Survival   41             Article IV
Conditions Precedent   41               Section 4.01.   Conditions to the
Effective Date   41             Article V Representations and Warranties   44  
            Section 5.01.   Existence, Qualification and Power; Compliance with
Laws   44   Section 5.02.   Authorization; No Contravention   44   Section 5.03.
  Governmental Authorization; Other Consents   44   Section 5.04.   Binding
Effect   45   Section 5.05.   No Material Adverse Effect   45

 

 i 

 

 

  Section 5.06.   Litigation   45   Section 5.07.   Ownership of Property; Liens
  45   Section 5.08.   Perfection of Security Interests   46   Section 5.09.  
Reserved   46   Section 5.10.   Taxes   46   Section 5.11.   Compliance with
ERISA   46   Section 5.12.   Labor Matters   47   Section 5.13.   Insurance   47
  Section 5.14.   Subsidiaries; Equity Interests   47   Section 5.15.   Margin
Regulations; Investment Company Act; PATRIOT Act   47   Section 5.16.  
Disclosure   48   Section 5.17.   Intellectual Property   48   Section 5.18.  
Solvency   48   Section 5.19.   Material Agreements   48             Article VI
Affirmative Covenants   49               Section 6.01.   Financial Statements  
49   Section 6.02.   Certificates; Reports; Other Information   50   Section
6.03.   Notice Requirements; Other Information   51   Section 6.04.  
Environmental Matters   52   Section 6.05.   Maintenance of Existence   54  
Section 6.06.   Maintenance of Properties   54   Section 6.07.   Maintenance of
Insurance   54   Section 6.08.   Compliance with Laws   54   Section 6.09.  
Books and Records   55   Section 6.10.   Inspection Rights/Lender Meetings   55
  Section 6.11.   Covenant to Guaranty Obligations and Give Security   55  
Section 6.12.   Use of Proceeds   57   Section 6.13.   Further Assurances   57  
Section 6.14.   Taxes   58   Section 6.15.   End of Fiscal Years; Fiscal
Quarters   58   Section 6.16.   ERISA   58   Section 6.17.   SBA PPP Loan   59  
Section 6.18.   Post-Closing Obligations   59             Article VII Negative
Covenants   60               Section 7.01.   Liens   60   Section 7.02.  
Investments   62   Section 7.03.   Indebtedness   63   Section 7.04.  
Fundamental Changes   65   Section 7.05.   Dispositions   66   Section 7.06.  
Restricted Payments   66   Section 7.07.   Change in Nature of Business   67  
Section 7.08.   Transactions with Affiliates   67

 

 ii 

 

 

  Section 7.09.   Prepayments of Certain Indebtedness; Modifications of Certain
Indebtedness; Payments of Interest on Convertible Notes and Indebtedness   67  
Section 7.10.   Negative Pledge   68   Section 7.11.   Amendments to
Organization Documents   68   Section 7.12.   Sale Leasebacks   68   Section
7.13.   [Reserved]   68   Section 7.14.   Accounting Changes   68   Section
7.15.   OFAC   68             Article VIII Events of Default and Remedies   69  
            Section 8.01.   Events of Default   69   Section 8.02.   Remedies
Upon Event of Default   72   Section 8.03.   Application of Funds   72          
  Article IX Administrative Agent and Other Agents   73               Section
9.01.   Appointment and Authorization of Agents   73   Section 9.02.  
Delegation of Duties   74   Section 9.03.   Liability of Agents   74   Section
9.04.   Reliance by Agents   75   Section 9.05.   Notice of Default   75  
Section 9.06.   Credit Decision; Disclosure of Information by Agents   76  
Section 9.07.   Indemnification of Agents   76   Section 9.08.   Agents in their
Individual Capacities   77   Section 9.09.   Successor Agents   77   Section
9.10.   Administrative Agent May File Proofs of Claim   77   Section 9.11.  
Release of Collateral and Guaranty   78             Article X Miscellaneous   79
              Section 10.01.   Amendments, Etc.   79   Section 10.02.   Notices
and Other Communications   81   Section 10.03.   No Waiver; Cumulative Remedies
  82   Section 10.04.   Costs and Expenses   82   Section 10.05.  
Indemnification by Borrower   83   Section 10.06.   Payments Set Aside   84  
Section 10.07.   Successors and Assigns   84   Section 10.08.   Confidentiality
  88   Section 10.09.   Setoff   89   Section 10.11.   Integration   89  
Section 10.12.   Survival of Representations and Warranties   89   Section
10.13.   Severability   90   Section 10.14.   Governing Law   90   Section
10.15.   Waiver of Right To Trial By Jury   90   Section 10.16.   Binding Effect
  90   Section 10.17.   Lender Action   91   Section 10.18.   PATRIOT Act   91  
Section 10.19.   No Advisory or Fiduciary Responsibility   91   Section 10.20.  
No Novation   91

 

 iii 

 

 

Schedules           Schedule 1 — Guarantors Schedule 2.01(a) — Commitments
Schedule 5.02 — Authorizations; No Contravention Schedule 5.03 — Governmental
Authorization; Other Consents Schedule 5.07(b) — Real Property Schedule 5.08 —
Collateral Filings and Perfection Matters Schedule 5.10 — Taxes Schedule 5.14 —
Subsidiaries and Other Equity Investments Schedule 5.17 — Intellectual Property
Schedule 5.19 — Material Agreements Schedule 7.01(b) — Existing Liens Schedule
7.02(e) — Existing Investments Schedule 7.03(b) — Surviving Indebtedness
Schedule 7.12 — Existing Sale Leasebacks Schedule 10.02 — Administrative Agent’s
Office, Certain Addresses for Notices       Exhibits           Exhibit A — Form
of Prepayment Notice Exhibit B — Form of Note Exhibit C — [Reserved] Exhibit D —
Form of Assignment and Assumption Exhibit E — Form of Guaranty Exhibit F — Form
of Security Agreement Exhibit G — Form of Securities Pledge Agreement Exhibit H
— Form of Intellectual Property Security Agreement Exhibit I — Form of Solvency
Certificate

 

 iv 

 

 

Amended and Restated Senior Secured Credit Agreement

 

This Amended and Restated Senior Secured Credit Agreement (this “Agreement”) is
entered into as of June 5, 2020 among CL Media Holdings LLC, a Delaware limited
liability company (“Borrower”), each financial institution from time to time
party hereto as lender (each, a “Lender” and collectively, the “Lenders”), and
Centre Lane Partners Master Credit Fund II, L.P., as administrative agent for
the Lenders (in such capacity, and together with its successors and assigns, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, and together with its successors and assigns, the “Collateral Agent”).

 

Recitals

 

Whereas, Borrower, the Lenders and the Administrative Agent have previously
entered into that certain Senior Secured Credit Agreement, dated as of January
31, 2019 (as amended prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Lenders extended certain term loans to the Borrower under
the terms of the Existing Credit Agreement;

 

Whereas, Borrower, the Lenders and the Administrative Agent desire to continue
certain outstanding term loans and to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein;

 

Whereas, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Article I hereof;

 

Whereas, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a Lien on substantially
all of its assets, including a first priority pledge of all of the Equity
Interests of each of its Subsidiaries; and

 

WHEREAS, the Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a Lien on substantially all of their
respective assets, including a first priority pledge of all of the Equity
Interests of each of their respective Subsidiaries (including Borrower).

 

Now, Therefore, in consideration of the premises and the mutual covenants and
agreements herein contained and of the Loans and extensions of credit herein
provided, the parties hereto agree as follows:

 

   

 

 

Article I

 

Definitions and Accounting Terms

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquisition” means any acquisition by Borrower or any of the Guarantors,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division of, any Person.

 

“Administrative Agent” has the meaning specified in the first paragraph of this
Agreement or any successor administrative agent appointed in accordance with
Section 9.09.

 

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify Borrower and
the Lenders.

 

“Affiliate” means, in respect of any Person:

 

(a) any Person which, directly or indirectly, controls, is controlled by or is
under common control with such Person; and for the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” or
“under common control with”) means the power to direct or cause the direction of
the management and policies of any Person, whether through the ownership of
voting Equity Interests or by contract or otherwise; or

 

(b) any Person, 10% or more of any class of shares (or in the case of a Person
that is not a corporation, 10% or more of the partnership or other Equity
Interests) of which is beneficially owned or held by such Person or a Subsidiary
of such Person.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Aggregate Commitments” means the Commitments of all the Lenders as in effect
from time to time. As of the Effective Date, the amount of the Aggregate
Commitments is $16,416,905.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate as notified to the Administrative Agent and Borrower or as
otherwise specified in the Assignment and Assumption pursuant to which such
Lender became a party hereto, any of which offices may, subject to Section 3.02
and Section 3.03(d), be changed by such Lender upon ten (10) days’ prior written
notice to the Administrative Agent and Borrower; provided that for the purposes
of the definition of “Excluded Taxes” and Section 3.01, any such change shall be
deemed an assignment made pursuant to an Assignment and Assumption.

 

 2 

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and actual disbursements of any law firm or other
external legal counsel.

 

“Attributable Indebtedness” means, at any date, without duplication, (a) in
respect of any Capital Lease Obligation (other than a lease resulting from a
Sale Leaseback) of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease or other agreement were
accounted for as a Capital Lease, (c) in respect of any Sale Leaseback, the
lesser of (i) the present value, discounted in accordance with GAAP at the
interest rate implicit in the related lease, of the obligations of the lessee
for net rental payments over the remaining term of such lease (including any
period for which such lease has been extended or may, at the option of the
lessor be extended) and (ii) the fair market value of the assets subject to such
transaction, and (d) all Synthetic Debt of such Person.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of Loans made by the Lenders pursuant
to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the State of New York.

 

“Capital Expenditures” means, for any period and with respect to any Person, any
and all expenditures made by such Person or any of its Subsidiaries in such
period for assets added to or reflected in its property, plant and equipment
accounts or other similar capital asset accounts or comparable items or any
other capital expenditures that are, or should be, set forth as “additions to
plant, property and equipment” on the consolidated financial statements of such
Person and its Subsidiaries prepared in accordance with GAAP, whether such asset
is purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise.

 

 3 

 

 

“Capital Lease” means, with respect to any Person, any leasing or similar
arrangement conveying the right to use any personal property by that Person as
lessee that, in conformity with GAAP, is required to be accounted for as a
capital lease on the balance sheet of such Person; provided that with respect to
leases that are accounted for by any Person as operating leases as of the
Effective Date or are entered into after the Effective Date, and would have been
accounted for as operating leases if such lease had been in effect on the
Effective Date such leases may, in the sole discretion of Parent, be accounted
for as operating leases and not as Capital Leases.

 

“Capital Lease Obligation” means, with respect to any Person, all monetary or
financial obligations of such Person and its Subsidiaries under any Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP and the stated maturity thereof shall
be the date of the last payment of any amount due under such lease prior to the
first date on which such lease may be terminated by the lessee without payment
of a penalty; provided that any obligations that were not required to be
included on the balance sheet of such Person as capital lease obligations when
incurred but are subsequently re-characterized as capital lease obligations due
to a change in accounting rules after the Closing Date shall for all purposes
hereunder not be treated as a Capital Lease Obligation.

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act and
applicable rules and regulations, as amended from time to time. For the
avoidance of doubt, references to specific sections of the CARES Act shall also
include applicable rules and regulations, as amended from time to time.

 

“CARES Allowable Uses” means “allowable uses” of proceeds of an SBA PPP Loan as
described in Section 1102 of the CARES Act.

 

“Cash Equivalents” means any of the following, to the extent owned by the Loan
Parties free and clear of all Liens, other than Liens that are Permitted Liens
under Sections 7.01(a) or (j), and having a maturity of not greater than 365
days from the date of acquisition thereof: (a) readily marketable direct
obligations of the government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the government of the United States, (b) insured
certificates of deposit of or time deposits with any domestic commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than thirty (30) days, with respect to
securities issued or fully guaranteed or insured by the government of the United
States, (d) securities with maturities of 365 days or less from the date of
acquisition that are issued or fully guaranteed by any state, district or
territory of the United States, by any political subdivision or taxing authority
of any such state, district or territory or by any foreign government, the
securities of which state, district or territory, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s, (e)
securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition, (f) money market
mutual or similar funds that invest substantially all of their assets in one or
more type of securities satisfying the requirements of clauses (a) through (e)
of this definition, or (g) Investments, classified in accordance with GAAP as
current assets of the Loan Parties, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $500,000,000,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a) and (b) of this definition.

 

 4 

 

 

“Casualty Event” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means (a) the adoption of any law, treaty, order, policy, rule
or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d 3 and 13d 5 under the Exchange Act), other than W. Kip Speyer, (a) shall
have acquired beneficial ownership of 40% or more on a fully diluted basis of
the voting and/or economic interest in the Equity Interests of Parent or (b)
shall have obtained the power (whether or not exercised) to elect at least a
majority of all of the members of the board of directors (or similar governing
body) of Parent; (ii) at least a majority of all of the seats (other than vacant
seats) on the board of directors (or similar governing body) of Parent cease to
be occupied by Persons who either (a) were members of the board of directors of
Parent on the Effective Date or nominated by a shareholder or group of
shareholders having a right to nominate or appoint a member of the board of
directors of Parent based on agreements between such shareholder or group of
shareholders and Parent in effect on the Effective Date, or (b) were nominated
for election by the board of directors of Parent, a majority of whom were
directors on the Effective Date or whose election or nomination for election was
previously approved by a majority of such directors; (iii) except as otherwise
permitted in this Agreement, Parent ceases to beneficially own and control,
directly or indirectly, 100% on a fully diluted basis of the economic and voting
interests in the Equity Interests of each other Loan Party (other than
Borrower); or (iv) Parent ceases to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interests
in the Equity Interests of Borrower.

 

 5 

 

 

“CL Media Acquisition Agreement” means that certain Membership Interest Purchase
Agreement, dated as of the Effective Date, by Parent, as buyer, Borrower, as
company, and Centre Lane Partners Master Credit Fund II, L.P., as member,
together with all exhibits and schedules thereto, as the same may be amended,
supplemented or modified from time to time.

 

“Closing Date” means January 31, 2019.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and all other property or assets that are required under the terms of the Loan
Documents to be subject to Liens in favor of the Administrative Agent and/or the
Collateral Agent for the benefit of the Secured Parties and shall include the
Mortgaged Properties, if any.

 

“Collateral Agent” has the meaning specified in the first paragraph of this
Agreement or any successor collateral agent appointed in accordance with Section
9.09.

 

“Collateral and Guaranty Requirement” means, at any time, the requirement that:

 

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01 of the Existing
Credit Agreement, or pursuant to Section 6.11 or Section 6.13 at such time, in
each case duly executed by each Loan Party party thereto;

 

(b) all Obligations shall have been unconditionally guaranteed (the “Guaranty”)
jointly and severally on a senior basis by Parent and each Subsidiary of Parent
(other than Borrower), including, as of the Effective Date, those that are
listed on Schedule 1 hereto (each, a “Guarantor”);

 

(c) the Obligations and the Guaranty shall have been secured by a first priority
security interest in all the Equity Interests of the Loan Parties (other than
Parent) and the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

(d) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in all Indebtedness of any Loan Party that is owing to any
other Loan Party, which shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the applicable Collateral Document, and
the Collateral Agent shall have received all such promissory notes or
certificated instruments, together with note powers or other instruments of
transfer with respect thereto endorsed in blank;

 

 6 

 

 

(e) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected first priority security interest (subject to Liens permitted under
Section 7.01) in, and mortgages on, substantially all tangible and intangible
assets of the Loan Parties (including but not limited to accounts receivable,
deposit accounts, inventory, machinery and equipment, investment property, cash,
Intellectual Property, other general intangibles, owned real property,
intercompany Indebtedness and proceeds of the foregoing); provided, however,
that (v) no security interest in real property other than Material Real Property
shall be required, (w) no security interest in motor vehicles and other assets
subject to certificates of title shall be required, (x) subject to Section 6.13,
no security interests shall be required in assets (including in respect of
interests in partnerships, joint ventures and other non-Wholly-owned entities)
to the extent (and for the duration) that the granting of a security interest in
such asset would be prohibited by applicable law or agreements containing
enforceable anti-assignment clauses not overridden by the Uniform Commercial
Code or other applicable law shall be required, (y) any security interest in
Intellectual Property shall exclude any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law and (z) no security interest shall be required in
property subject to Liens described in Section 7.01(h) to the extent (and for
the duration) that the granting of a security interest in such asset would be
prohibited under the agreement evidencing or otherwise governing the related
Indebtedness and not overridden by the Uniform Commercial Code or other
applicable law (the assets described in the foregoing clauses (v) through (z),
collectively, “Excluded Property”).

 

(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

 

(g) the Collateral Agent shall have received the Mortgages with respect to each
Material Real Property required to be delivered pursuant to this Collateral and
Guaranty Requirement, or pursuant to Section 6.11 at such time as set forth in
such section (the “Mortgaged Properties”), together with:

 

(i) evidence that counterparts of the Mortgages with respect to the Mortgaged
Properties have been duly executed, acknowledged and delivered and are in form
suitable for filing or recording in all filing or recording offices as necessary
to create a valid first and subsisting Lien on the property described therein in
favor of the Collateral Agent for the benefit of the Secured Parties (subject
only to Liens of the nature referred to in Section 5.07(b)) along with evidence
reasonably satisfactory to the Collateral Agent that all filing and recording
taxes and fees payable with respect to the Mortgages have been paid or received
by the issuer of the Mortgage Policies (or, in the event that the Collateral
Agent waives a Mortgage Policy for any Mortgaged Property, an escrow agent
reasonably satisfactory to the Collateral Agent);

 

 7 

 

 

(ii) fully paid American Land Title Association Lender’s Extended Coverage (or
other reasonably satisfactory coverage if such coverage is not available in the
applicable jurisdiction) title insurance policies (the “Mortgage Policies”) in
form and substance reasonably satisfactory to the Collateral Agent, together
with such endorsements that are reasonably required by the Collateral Agent and
which lenders typically receive in the jurisdiction where the Mortgaged Property
is located, in an amount reasonably acceptable to the Collateral Agent, issued
by title insurers reasonably acceptable to the Collateral Agent, in a customary
form in the jurisdiction where the Mortgaged Property is located (provided that
if a survey is not available pursuant to paragraph (iii) below, such Mortgage
Policies may include the standard survey exception and the Collateral Agent
shall not require any endorsement that will require delivery of a survey), and
insuring the Mortgages to be valid first and subsisting Liens on the real
property described therein except Liens of the nature referred to in Section
5.07(b);

 

(iii) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
dated no more than ninety (90) days before the date of delivery of such surveys
(or such date as the Collateral Agent agrees in its reasonable discretion),
certified to the Collateral Agent and the issuer of the Mortgage Policies in a
manner reasonably satisfactory to the Collateral Agent by a land surveyor duly
registered and licensed in the States in which the real property described in
such surveys is located, showing no Liens except Liens of the nature referred to
in Section 5.07(b) and otherwise reasonably acceptable to the Collateral Agent;

 

(iv) satisfactory evidence of insurance required to be maintained pursuant to
Section 6.07, or otherwise required by the terms of the Mortgages, in respect of
Mortgaged Properties;

 

(v) favorable opinions of local counsel for the Loan Parties (i) in states in
which the Mortgaged Properties are located, with respect to the enforceability
and perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Collateral Agent and (ii) in states in
which the Loan Parties to the Mortgages are organized or formed, with respect to
the valid existence, corporate power and authority of such Loan Parties in the
granting of the Mortgages, in form and substance reasonably satisfactory to the
Collateral Agent;

 

(vi) (A) evidence as to whether each Material Real Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) pursuant to a standard flood
hazard determination form ordered and received by the Collateral Agent, and (B)
if such Material Real Property is a Flood Hazard Property, (1) evidence as to
whether the community in which such Material Real Property is located is
participating in the National Flood Insurance Program, (2) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Collateral Agent as to the fact that such Material Real Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(3) copies of the applicable Loan Party’s application for a flood insurance
policy plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to the Collateral Agent and naming the Collateral Agent as sole
loss payee on behalf of the Secured Parties; and

 

 8 

 

 

(vii) such consents and agreements of other third parties, such estoppel letters
and other confirmations, and such other actions that, in each case, the
Administrative Agent and the Collateral Agent may reasonably deem necessary in
order to create valid and subsisting Liens on the property described in the
Mortgages shall have been delivered or taken, in each case to the extent the
same can be obtained or taken with the use of commercially reasonable efforts.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the delivery of particular documents with
respect to, particular assets if and for so long as the Collateral Agent and
Borrower mutually agree in their reasonable discretion that the cost of creating
or perfecting such pledges or security interests in such assets or obtaining
title insurance or surveys in respect of such assets shall be excessive in
relation to the benefits to be obtained by the Lenders therefrom.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the time as set forth therein for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in its discretion, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Intellectual Property Security Agreement, the
Mortgages, the Control Agreements, any collateral assignments, any security
agreements, pledge agreements or other similar agreements, or any supplements to
any of the foregoing, delivered to the Collateral Agent and the Lenders pursuant
to the Collateral and Guaranty Requirement, Sections 4.01(c) and (d), Section
6.11, or Section 6.13, the Guaranty and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guaranty
in favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Loan Party.

 

“Commitment” has the meaning specified in Section 2.01(a).

 

“Communications” has the meaning specified in Section 10.02(e).

 

“Compensation Period” has the meaning specified in Section 2.09(c)(ii).

 

“Control Agreement” has the meaning set forth in the Security Agreement.

 

 9 

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Extension” means a Borrowing.

 

“Debt Equivalents” means, in respect of any Person, (i) any Equity Interest of
such Person which by its terms (or by the terms of any security for which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event or otherwise (including an event which would constitute a
Change of Control), (A) matures or is mandatorily redeemable or subject to any
mandatory repurchase requirement, pursuant to a sinking fund or otherwise, (B)
is convertible into or exchangeable for Indebtedness or Debt Equivalents, or (C)
is redeemable or subject to any repurchase requirement arising at the option of
the holder thereof, in whole or in part, on or prior to the first anniversary
following the Maturity Date, (ii) if such Person is a Subsidiary of Parent, any
preferred stock of such Person which by its terms is mandatorily redeemable or
redeemable at the option of the holder prior to the date which is one hundred
eighty (180) days after the applicable maturity date and (iii) any Disqualified
Equity Interests of such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, fraudulent transfer,
reorganization, or similar debtor relief Laws of the United States or any
similar foreign, federal or state law for the relief of debtors from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means, with respect to any Obligation, an interest rate equal to
the interest rate otherwise applicable to such Obligation plus 2.0% per annum,
in each case, to the fullest extent permitted by applicable Laws.

 

“Deposit Account” means any deposit account (as such term is defined in the UCC
as adopted and in effect in the State of New York), including without
limitation, a demand, time, savings, passbook or like account with a bank,
savings and loan association, credit union or like organization, other than an
account evidenced by a negotiable certificate of deposit.

 

“Disposition” or “Dispose” means a sale, lease or sub lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer, license or
other disposition to, or any exchange of property with, any Person (other than
to or with a Loan Party), in one transaction or a series of transactions, of all
or any part of any Loan Party’s businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including, without limitation, the Equity Interests
of any of Loan Party, other than inventory sold or leased in the ordinary course
of business. For purposes of clarification, “Disposition” shall include (x) the
sale or other disposition for value of any contracts or (y) the early
termination or modification of any contract resulting in the receipt by any Loan
Party of a cash payment or other consideration in exchange for such event (other
than payments in the ordinary course for accrued and unpaid amounts due through
the date of termination or modification).

 

 10 

 

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Maturity Date; provided that, if
such Equity Interests are issued pursuant to a plan for the benefit of employees
of any Loan Party or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by any Loan Party in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollars” means lawful money of the United States.

 

“Effective Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

 

“Eligible Assignee” means (a) any Lender, (b) any Approved Fund of any Lender,
(c) any Affiliate of any Lender and (d) any other Person that is a commercial
bank, insurance company, finance company, financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act); provided that in any event, “Eligible Assignee” shall
not include any natural person.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, any Environmental Permit or Hazardous
Material or arising from alleged injury or threat to health and safety as it
relates to any Hazardous Material or the environment, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages relating to Releases of Hazardous
Materials or actual or alleged violations of Environmental Laws and (b) by any
Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Laws” means any and all federal, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, decrees or other governmental
restrictions of legal effect relating to the environment, to the release of any
Hazardous Materials into the environment or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials but only to the extent such Environmental Laws are legally
applicable to any Loan Party pursuant to any Environmental Law.

 

 11 

 

 

“Environmental Liability” means, in respect of any Person, any and all legal
obligations and liabilities under Environmental Laws for any Release caused by
such Person or which is discovered or uncovered during the ownership or control
of any real property by such Person and which adversely impacts any Person,
property or the environment whether or not caused by a breach of applicable laws
(including Environmental Laws).

 

“Environmental Permit” means any permit, approval, hazardous waste
identification number, license or other authorization issued by or submitted to
a Governmental Authority required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or membership interests of (or other ownership or profit interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock, membership interests
of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock or
membership interests of (or other ownership or profit interests in) such Person
or warrants, rights or options for the purchase or acquisition from such Person
of such shares (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
membership interests, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary of a
Loan Party of its Equity Interests to any Person, other than Equity Interests
issued (i) pursuant to any employee stock or stock option compensation plan or
(ii) by any Subsidiary to Borrower or any other Guarantor Subsidiary to the
extent permitted by Section 7.02.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations at any facility of any
Loan Party as described in Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Loan Party from a Multiemployer Plan, notification of any Loan
Party concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or that is in endangered or critical status, within the
meaning of Section 305 of ERISA); (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party; (g) a determination that any Pension Plan is, or is expected to be,
in “at-risk” status (within the meaning of Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); or (h) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Pension Plan.

 

 12 

 

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon (New York, New York time) on such day on the
Reuters Fedspot page for such currency; in the event that such rate does not
appear on any Reuters page, the Exchange Rate shall be determined by the
Administrative Agent to be the rate quoted by it at the spot rate for Dollars
purchased with Euros through its principal foreign exchange trading office at
approximately 12:00 noon (New York, New York time) on the date as of which the
foreign computation is made.

 

“Excluded Property” has the meaning specified in the definition of “Collateral
and Guaranty Requirement.”

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 3.01, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g) and (d) any withholding Taxes imposed under
FATCA.

 

“Facility” means the facility provided under this Agreement.

 

“Fast Pay Indebtedness” means the Indebtedness of Borrower owing to Fast Pay
Partners LLC, a Delaware limited liability company and FPP Sandbox LLC, a
Delaware limited liability company, pursuant to certain financing documents in
effect prior to the Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention entered into in connection
with the implementation of such sections of the Code.

 

 13 

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Loan Parties, as applicable, ending
on December 31 of each calendar year.

 

“Flood Hazard Property” has the meaning specified in clause (g)(vi) of the
definition of “Collateral and Guaranty Requirement.”

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is a
resident or organized under the laws of a jurisdiction other than that in which
Borrower is a resident for tax purposes.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any nation or government, any provincial, state,
local, municipal or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

 14 

 

 

“Guaranty” means, collectively, (a) each Guaranty executed by certain Loan
Parties on or about the Effective Date, substantially in the form of Exhibit E,
and (b) each other guaranty and guaranty supplement delivered pursuant to the
Collateral and Guaranty Requirement or Section 6.11.

 

“Guaranty Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guaranty or intended to guaranty any Indebtedness
or other payment obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the Obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Guaranty Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guaranty Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Guaranty Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Guarantor Subsidiary” means each Guarantor that is a Subsidiary.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guaranty Requirement.”

 

“Hazardous Materials” means any material, substance or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” a “pollutant,” a “contaminant,” a “deleterious
substance,” “dangerous goods,” “radioactive” or words of similar meaning or
effect, including petroleum and its by-products, asbestos, polychlorinated
biphenyls, radon, greenhouse gases, mold, urea formaldehyde insulation,
chlorofluorocarbons and all other ozone-depleting substances.

 

 15 

 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and other accrued liabilities incurred in the ordinary course of
business not past due for more than one hundred twenty (120) days after its
stated due date (except for accounts payable contested in good faith), (ii) any
earn-out obligation until such obligation is both required to be reflected as a
liability on the balance sheet of such Person in accordance with GAAP and not
paid after becoming due and payable and (iii) deferred or equity compensation
arrangements entered into in the ordinary course of business and payable to
directors, officers or employees), (e) all Indebtedness (excluding prepaid
interest thereon) of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed but, in the case of Indebtedness
which is not assumed by such Person, limited to the lesser of (x) the amount of
such Indebtedness and (y) the fair market value of such property, (f) all
Guaranty Obligations by such Person of Indebtedness of others, (g) all
Attributable Indebtedness of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (excluding the portion thereof that has been fully cash
collateralized in a manner permitted by this Agreement), (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
surety bonds and performance bonds, whether or not matured, (j) all Debt
Equivalents of such Person and (k) the Swap Termination Value under outstanding
Swap Contracts at such time to which such Person is a party. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Anything herein to
the contrary notwithstanding, obligations in respect of any Indebtedness that
has been irrevocably defeased (either covenant or legal) or satisfied and
discharged pursuant to the terms of the instrument creating or governing such
Indebtedness shall not constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property” has the meaning specified in Section 5.17.

 

“Intellectual Property Security Agreement” means, collectively, (a) the
Intellectual Property Security Agreement executed by certain Loan Parties on the
Closing Date, substantially in the form of Exhibit H, and (b) each other
Intellectual Property Security Agreement Supplement executed and delivered
pursuant to the Collateral and Guaranty Requirement or Section 6.11.

 

“Intellectual Property Security Agreement Supplement” has the meaning specified
in Section 6.11.

 

 16 

 

 

“Interest Payment Date” as to any Loan, means the last day of each calendar
quarter, subject to Section 1.07.

 

“Interest Period” means, (i) initially, the period beginning on (and including)
the Effective Date and ending on (and including) the last day of the calendar
quarter in which the Effective Date occurs and (ii) thereafter, the period
beginning on (and including) the first day of each succeeding calendar quarter
and ending on the earlier of (and including) (x) the last day of such calendar
quarter and (y) the Maturity Date.

 

“Investment” in any Person, means (i) any direct or indirect purchase or other
acquisition by a Loan Party of, or of a beneficial interest in, any of the
Equity Interests of such Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Parent from any Person (other than Borrower or any
Guarantor Subsidiary), of any Equity Interests of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Parent or any of
its Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lender” means any Lender that may be a party to this Agreement from time to
time and, in the case of each such Lender, including their respective successors
and assigns as permitted hereunder (each of which is referred to herein as a
“Lender”).

 

“Lien” means any assignment, mortgage, charge, pledge, lien, encumbrance, title
retention agreement (including Capital Leases but excluding operating leases) or
any other security interest whatsoever, howsoever created or arising, whether
fixed or floating, legal or equitable, perfected or not, but specifically
excludes any legal, contractual or equitable right of set-off.

 

“Loan” means an extension of credit by a Lender to Borrower under Article II
hereof.

 

 17 

 

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) any Guaranty and (v) all other instruments and
documents executed and delivered from time to time by or on behalf of any Loan
Party in connection herewith or therewith.

 

“Loan Parties” means, collectively, (i) each Borrower and (ii) each Guarantor.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, assets or financial condition of Borrower and its Subsidiaries taken
as a whole; (ii) the ability of any Loan Party to perform its Obligations; (iii)
the legality, validity, binding effect, or enforceability against a Loan Party
of a Loan Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Loan Document; provided, however that no adverse change,
event, development or effect arising from the novel coronavirus pandemic
(COVID-19) shall be deemed to constitute or taken into account in determining
whether there has been a Material Adverse Effect unless, as a consequence
thereof, the Loan Parties, taken as a whole, suffer a disproportionate effect,
as compared to other participants in the industry in which the Loan Parties
operate.

 

“Material Agreements” means, collectively, (a) the agreements which are listed
in Schedule 5.19 and (b) all other agreements to which any Loan Party or any of
its properties are bound, from time to time, the absence or termination of any
of which would reasonably be expected to result in a Material Adverse Effect.

 

“Material Real Property” means (a) with respect to any real property owned by
any Loan Party, (i) the real properties owned by any Loan Party listed on
Schedule 5.07(b) and (ii) any other real property owned by any Loan Party with a
fair market value in excess of $500,000 per property (determined on the
Effective Date for existing real property and on the date of acquisition for
after-acquired real property) and (b) with respect to any real property leased
by any Loan Party, (i) the real properties leased by any Loan Party listed on
Schedule 5.07(b) and (ii) any property material to the business of a Loan Party.

 

“Maturity Date” shall mean June 5, 2025.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means collectively, the deeds of trust, trust deeds, deeds to secure
debt and mortgages creating and evidencing a Lien on a Mortgaged Property,
whether leased or owned, by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties, in the form and substance
reasonably satisfactory to the Collateral Agent, executed and delivered pursuant
to Section 4.01(d) (if applicable), Section 6.11 or Section 6.13, in each case
as amended, restated, supplemented or otherwise modified from time to time.

 

“Mortgage Policies” has the meaning specified in paragraph (g) of the definition
of “Collateral and Guaranty Requirement.”

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guaranty Requirement.”

 

 18 

 

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party is making or accruing an obligation
to make contributions, or has within any of the preceding five plan years made
or accrued an obligation to make contributions.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget.

 

“Net Cash Proceeds” means:

 

(a) with respect to the Disposition of any asset by any Loan Party, an amount
equal to: (i) cash received in connection with such Disposition by any Loan
Party or any of its Subsidiaries from such Disposition, minus (ii) any bona fide
direct costs incurred in connection with such Disposition to the extent paid or
payable to non-Affiliates, including (A) income or gains taxes payable by the
seller as a result of any gain recognized in connection with such Disposition
during the tax period in which the sale occurs, (B) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Disposition, and (C) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Disposition undertaken by any Loan Party or any of its Subsidiaries in
connection with such Disposition; provided, that upon release of any such
reserve, the amount released shall be considered Net Cash Proceeds;

 

(b) with respect to any Casualty Event, an amount equal to: (i) any cash
payments or proceeds received by any Loan Party or any of its Subsidiaries (A)
under any casualty, business interruption or “key man” insurance policies in
respect of any covered loss thereunder, or (B) as a result of the condemnation
or taking of any assets of any Loan Party or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (A) any actual and reasonable costs incurred
by any Loan Party or any of its Subsidiaries in connection with the adjustment
or settlement of any claims of such Loan Party or such Subsidiary in respect
thereof, and (B) any bona fide direct costs incurred in connection with any sale
of such assets as referred to in clause (b)(i)(B) of this definition to the
extent paid or payable to non-Affiliates, including income taxes payable as a
result of any gain recognized in connection therewith; and

 

(c) with respect to any Equity Issuance or the incurrence or issuance of any
Indebtedness by any Loan Party or any Subsidiary not permitted under Section
7.03, an amount equal to: (i) cash proceeds received by any Loan Party or any of
its Subsidiaries in connection with such Equity Issuance or incurrence or
issuance of such Indebtedness, minus (ii) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses (including reasonable attorney’s, accountant’s and
other similar professional advisor’s fees) paid or payable by such Loan Party or
such Subsidiary to non-Affiliates in connection with such Equity Issuance or
incurrence or issuance of Indebtedness.

 

 19 

 

 

“Non-Consenting Lender” shall have the meaning set forth in Section 2.12.

 

“Note” means a promissory note of Borrower payable to a Lender or its assigns,
substantially in the form of Exhibit B hereto, evidencing the aggregate
Indebtedness of Borrower to such Lender resulting from the Loans made by such
Lender.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan Document entered into with a
Lender, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (1) the obligation (including
Guaranty Obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees (including, without limitation, the fees listed in
Section 2.06), premiums, Attorney Costs, indemnities and other amounts payable
by any Loan Party or any other Subsidiary under any Loan Document and (2) the
obligation of any Loan Party or any other Subsidiary to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

 20 

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means, on any date, the outstanding principal amount of
Loans, after giving effect to any borrowings, accretion of debt, and/or
prepayments or repayments of Loans occurring on such date.

 

“Parent” means Bright Mountain Media, Inc., a Florida corporation.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
to which any Loan Party contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time in the past five (5) years.

 

“Permitted Acquisition” means an Acquisition made in accordance with Section
7.02(i).

 

“Permitted Indebtedness” has the meaning specified in Section 7.03.

 

“Permitted Liens” means Liens permitted to be incurred pursuant to Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIK Interest” has the meaning specified in Section 2.05(a).

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party.

 

 21 

 

 

“Prepayment Date” has the meaning specified in Section 2.03(a)(i).

 

“Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit A.

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
Facility at such time and the denominator of which is the amount of the
Aggregate Commitments under the Facility at such time; provided that if any
Commitment has been terminated, then the Pro Rata Share of each Lender shall be
determined based on the outstanding principal amount of the Loans held by such
Lender divided by the aggregate principal amount of all outstanding Loans.

 

“Proceeding” has the meaning specified in Section 10.05.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, leeching or migration of any
Hazardous Material in or into the environment (including the abandonment or
disposal of any barrels, tanks, containers or receptacles containing any
Hazardous Material), or out of any vessel or facility, including the movement of
any Hazardous Material through the air, soil, subsoil, surface, water, ground
water, rock formation or otherwise.

 

“Replacement Lender” shall have the meaning set forth in Section 2.12.

 

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, one or more Lenders
having more than 50% of the Total Facility Exposure held by all Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or head of finance, treasurer or, except for purposes of
Sections 6.03 or 6.04, any other similar officer or a Person performing similar
functions of a Loan Party (and, as to any document delivered on the Effective
Date, to the extent acceptable to the Administrative Agent in its sole
discretion or required by the terms of this Agreement, any secretary or
assistant secretary of a Loan Party). Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

 22 

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, retraction, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof) and
including any thereof acquired through the exercise of warrants or rights of
conversion, exchange or purchase.

 

“S&P” means Standard & Poor’s Ratings Services LLC, a division of The
McGraw-Hill Companies, Inc., and its successors.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which any Loan Party (a) sells, transfers or otherwise disposes of
any property, real or personal, whether now owned or hereafter acquired, and (b)
as part of such transaction, thereafter rents or leases such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold, transferred or disposed.

 

“SBA” means the U.S. Small Business Administration.

 

“SBA PPP Loan” means an unsecured loan incurred by Borrower under 15 U.S.C.
636(a)(36) (as added to the Small Business Act by Section 1102 of the CARES
Act).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent and the Lenders.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securities Pledge Agreement” means, collectively, (a) the Securities Pledge
Agreement executed by certain Loan Parties on or about the Effective Date,
substantially in the form of Exhibit G, and (b) each Securities Pledge Agreement
Supplement executed and delivered pursuant to the Collateral and Guaranty
Requirement or Section 6.11.

 

“Securities Pledge Agreement Supplement” has the meaning specified in Section
6.11.

 

 23 

 

 

“Security Agreement” means, collectively, (a) the Security Agreement executed by
certain Loan Parties on or about the Closing Date, substantially in the form of
Exhibit F, and (b) each Security Agreement Supplement executed and delivered
pursuant to the Collateral and Guaranty Requirement or Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in Section 6.11.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Loan Parties as of that date determined in
accordance with GAAP.

 

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in Section 10.07(g).

 

“Subsidiary” of a Person means:

 

(a) a corporation of which another person alone or in conjunction with its other
Subsidiaries owns an aggregate number of voting Equity Interests sufficient to
enable the election of a majority of the directors regardless of the manner in
which other voting Equity Interests are voted;

 

(b) a corporation of which another person alone or in conjunction with its other
Subsidiaries has, through the operation of any agreement or otherwise, the
ability to elect or cause the election of a majority of the directors or
otherwise exercise control over the management and policies of such corporation;

 

(c) any partnership of which at least a majority of the outstanding income or
capital interests and/or at least a majority of the voting interests of such
partnership or, in the case of a limited partnership, any general partner
thereof, are owned by a person alone or in conjunction with its other
Subsidiaries; and

 

 24 

 

 

(d) any trust or other person of which at least a majority of the outstanding
beneficial or ownership interests (however designated) are owned by a person
alone or in conjunction with its other Subsidiaries.

 

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Parent.

 

“Surviving Indebtedness” means any Indebtedness of Parent or any of its
Subsidiaries outstanding immediately before and after giving effect to the
Transaction as specified on Schedule 7.03(b).

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the applicable
counterparty in accordance with the terms thereof and in accordance with
customary methods for calculating mark-to-market values under similar
arrangements by such counterparty.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property (including any Sale Leaseback),
in each case, creating obligations that do not appear on the balance sheet of
such Person but which could be characterized as the indebtedness of such Person
(without regard to accounting treatment).

 

 25 

 

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, stamp taxes, withholdings or other charges
imposed by any Governmental Authority (including additions to tax, penalties and
interest with respect thereto).

 

“Termination Date” has the meaning specified in Section 9.11(a).

 

“Threshold Amount” means $500,000.

 

“Total Facility Exposure” means, as of any date of determination, the sum of (a)
Total Outstandings as of such date and (b) the then unfunded Commitments (if
any).

 

“Total Outstandings” means, as of any date of determination, the then aggregate
Outstanding Amount of all Loans.

 

“Transaction” means, collectively, (a) extension of Commitments under this
Agreement and the continuation of the Loans on the Effective Date, (b) Parent’s
purchase of 100% of the Equity Interests of Borrower pursuant to the terms of CL
Media Acquisition Agreement and (c) the payment of the fees and expenses
incurred in connection with any of the foregoing.

 

“Unforgiven Debt” has the meaning specified in Section 7.09(c).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any security interest in any item or items
of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(3).

 

“Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

 26 

 

 

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii) Article, Section, paragraph, clause, subclause, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(e) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine or neuter forms.

 

Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the audited financial statements, except as otherwise specifically
prescribed herein; provided, however, that if Borrower notifies the
Administrative Agent that Borrower request an amendment to any provision hereof
to eliminate the effect of any Accounting Change occurring after the Effective
Date or in the application thereof on the operation of such provision,
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then the Administrative Agent and Borrower
agree that they will negotiate in good faith amendments to the provisions of
this Agreement that are directly affected by such Accounting Change with the
intent of having the respective positions of the Lenders and Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon, (i) the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred and (ii) Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of any applicable ratios, baskets and other requirements hereunder
before and after giving effect to such Accounting Change.

 

 27 

 

 

(b) Where reference is made to a Person “and its Subsidiaries on a consolidated
basis” or similar language, such consolidation shall not include any
subsidiaries other than Subsidiaries.

 

Section 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

Section 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements
and other modifications are permitted by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

 

Section 1.08. Currency Equivalents Generally. (a) Any amount specified in this
Agreement (other than in Article II, Article IX and Article X or as set forth in
paragraph (b) of this Section) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount to be determined in a manner consistent
with the definition of Exchange Rate.

 

(b) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in Parent’s annual
financial statements delivered pursuant to Section 6.01(c); provided, however,
that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness.

 



 28 

 

 

Article II

 

The Commitments and Credit Extensions

 

Section 2.01. The Loans. (a) Subject to the terms and conditions set forth
herein, on the Effective Date, each Lender agrees to continue certain term loans
(the “Loans”) in an aggregate principal amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 2.01(a)
(such amount being referred to herein as such Lender’s “Commitment”). The
Commitment of each Lender shall be automatically and permanently reduced by the
principal amount of each Loan continued by such Lender on the Effective Date.

 

(b) Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
re-borrowed.

 

(c) All the outstanding principal amount of the Loans, together with all accrued
and unpaid interest thereon, and any fees and other amounts payable hereunder,
shall be due and payable on the earlier of (i) the Maturity Date and (ii) the
date of the acceleration of the Loans pursuant to Section 8.02.

 

Section 2.02. [Reserved].

 

Section 2.03. Prepayments.

 

(a) Optional Prepayments. (i) Borrower may, upon delivery of a Prepayment Notice
to the Administrative Agent, at any time or from time to time, voluntarily
prepay, in whole or in part (in a minimum amount of $250,000 and integral
multiples of $50,000 in excess of that amount for each partial prepayment) the
outstanding principal amount of the Loans on any Business Day (the “Prepayment
Date”) for an amount equal to the Loans being prepaid on such Prepayment Date,
plus any accrued but unpaid interest on the aggregate principal amount of the
Loans being prepaid.

 

(ii) Any Prepayment Notice must be received by the Administrative Agent not
later than 12:00 noon (New York, New York time) three (3) Business Days prior to
any Prepayment Date and shall specify the date and amount of such prepayment.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each prepayment of Loans pursuant to this
Section 2.03(a) shall be paid to the Lenders in accordance with their respective
Pro Rata Shares.

 

(iii) No partial prepayment shall be made under this Section 2.03(a) in
connection with any event described in Section 2.03(b).

 

(b) Mandatory Prepayments. (i) [Reserved].

 

(ii) No later than the fifth Business Day following the date any Loan Party
receives Net Cash Proceeds from the Disposition of any property (excluding
Dispositions permitted pursuant to Section 7.05 (other than pursuant to Section
7.05(f)), Borrower shall prepay the Loans as set forth in Section 2.03(e) in an
aggregate amount equal to 100% of all such Net Cash Proceeds realized or
received in connection with such Disposition; provided, so long as no Default or
Event of Default shall have occurred and be continuing, Borrower shall have the
option, instead of prepaying Loans therewith, directly or through one or more of
Parent’s domestic Subsidiaries, to invest such Net Cash Proceeds within one
hundred eighty (180) days of receipt thereof in productive assets of the general
type used in the business of Parent and its domestic Subsidiaries.

 

 29 

 

 

(iii) No later than the fifth Business Day following the date any Loan Party
receives Net Cash Proceeds from any Casualty Event, Borrower shall prepay the
Loans as set forth in Section 2.03(e) in an aggregate amount equal to 100% of
all such Net Cash Proceeds realized or received in connection with such Casualty
Event; provided, so long as no Default or Event of Default shall have occurred
and be continuing, Borrower shall have the option, instead of prepaying Loans
therewith, directly or through one or more of Parent’s domestic Subsidiaries, to
invest such Net Cash Proceeds within one hundred eighty (180) days of receipt
thereof in productive assets of the general type used in the business of Parent
and its domestic Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof.

 

(iv) On the date of receipt by any Loan Party from the incurrence or issuance of
any Indebtedness (including Debt Equivalents) not expressly permitted to be
incurred or issued pursuant to Section 7.03 (other than any convertible notes),
Borrower shall prepay the Loans as set forth in Section 2.03(e) in an aggregate
amount equal to 100% of all such Net Cash Proceeds received therefrom; provided
that with respect to any issuance by any Loan Party of any convertible notes
(other than up to $15,000,000 of Net Cash Proceeds raised from cumulative
issuances of Equity Interests and convertible notes completed within one hundred
eighty (180) days from the Effective Date; provided that up to $5,000,000 of
such Net Cash Proceeds may only be issued in connection with the acquisition of
the target disclosed by Parent to Agent on June 2, 2020), Borrower shall prepay
the Loans as set forth in Section 2.03(v) in an aggregate amount equal to 50% of
all such Net Cash Proceeds received therefrom. For the avoidance of doubt, any
prepayment made pursuant to this Section 2.03(b)(iv) shall not be deemed to be a
consent to the incurrence or issuance of any such Indebtedness or a cure or
waiver of any Event of Default which occurs in connection therewith, it being
understood that such Event of Default may only be waived with the express
consent of Required Lenders.

 

(v) On the date of receipt by any Loan Party from a capital contribution or
issuance of any Equity Interests of Parent or any of its Subsidiaries (other
than (i) Equity Interests issued pursuant to any employee stock or stock option
compensation plan, (ii) Equity Interests issued by any Subsidiary to Parent or
any other Subsidiary to the extent permitted by Section 7.02 or (iii) up to
$15,000,000 of Net Cash Proceeds raised from cumulative issuances of Equity
Interests (including preferred stock) and convertible notes of Parent completed
within one hundred eighty (180) days from the Effective Date; provided that up
to $5,000,000 of such Net Cash Proceeds may only be issued in connection with
the acquisition of the target disclosed by Parent to Agent on June 2, 2020,
Borrower shall prepay the Loans as set forth in Section 2.03(e) in an aggregate
amount equal to 50% of all such Net Cash Proceeds received therefrom.

 

(d) [Reserved].

 

(e) Application of Prepayments by Type of Loans. So long as no Default or Event
of Default has occurred and is continuing, each voluntary and mandatory
prepayment of Loans pursuant to Section 2.03(a) and Section 2.03(b) shall be
applied as follows:

 

first, to the payment of all fees and all expenses specified in Section 8.03, to
the full extent thereof;

 

 30 

 

 

second, to the payment of that portion of the Obligations constituting accrued,
unpaid interest (including, but not limited to, accrued but uncapitalized PIK
Interest);

 

third, shall be further applied in inverse order of maturity to reduce the
principal amount of the Loan.

 

Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Loans required to be made pursuant Section 2.03(b) pursuant to a
Prepayment Notice. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Lender of the contents of
Borrower’s Prepayment Notice and of such Lender’s Pro Rata Share of the
prepayment.

 

(f) Interest. All prepayments under this Section 2.03 shall be accompanied by
all accrued interest thereon.

 

Section 2.04. Repayment of Loans. Borrower shall repay in cash to the
Administrative Agent (for the ratable account of the Lenders) (i) commencing
with the Fiscal Quarter ending on December 31, 2021, in consecutive quarterly
installments to be paid on the last day of each Fiscal Quarter of Borrower, an
amount equal to 2.5% of the outstanding aggregate principal amount of the Loans
(after giving effect to capitalized PIK Interest) and (ii) on the Maturity Date
all outstanding Obligations (including, without limitation, all accrued and
unpaid principal and interest on the principal amounts of the Loans (including
any accrued but uncapitalized PIK Interest)) of the Loan Parties that are due
and payable on such date.

 

Section 2.05. Interest. (a) Subject to the provisions of Section 2.05(b), the
Loans shall bear interest on the outstanding principal amount thereof for each
Interest Period in an amount equal to 6.00% per annum payable-in-kind (“PIK
Interest”).

 

(b) Commencing upon the occurrence and during the continuance of any Event of
Default, Borrower shall pay interest on (i) the principal amount of the Loans
and (ii) to the extent then due and payable all other outstanding Obligations
hereunder, equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest to the fullest extent permitted by applicable
Laws) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. All PIK Interest shall accrue and be added and capitalized to the
outstanding principal balance of the Loans on each Interest Payment Date, and
the principal amount of the Loans shall be increased by such PIK Interest amount
for all purposes under the Loan Documents. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after any judgment.

 

Section 2.06. Fees. Borrower shall pay to the Agents a non-refundable annual
administration fee equal to $35,000 for agency services provided under this
Agreement. This fee shall be in all respects fully earned, due and paid-in-kind
by Borrower on the Effective Date and on each anniversary of the Effective Date
during the term of this Agreement by adding and capitalizing the full amount of
such fee to the outstanding principal balance of the Loans and the principal
amount of the Loans shall be increased by such fee amount for all purposes under
the Loan Documents. For the avoidance of doubt, the annual administration fee
shall be payable in addition to any amounts payable to the Administrative Agent
pursuant to Section 10.04.

 

 31 

 

 

Section 2.07. Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
such Loan is made, and shall not accrue on such Loan, or any portion thereof,
for the day on which such Loan or such portion is paid; provided that any such
Loan that is repaid on the same day on which it is made shall bear interest for
one (1) day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

Section 2.08. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender. The accounts or records maintained by each Lender shall be prima facie
evidence absent manifest error of the amount of the Credit Extensions made by
the Lenders to Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

(b) Entries made in good faith by each Lender in its account or accounts
pursuant to Section 2.08(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from
Borrower to such Lender, under this Agreement and the other Loan Documents,
absent manifest error; provided that the failure of such Lender to make an
entry, or any finding that an entry is incorrect, in such account or accounts
shall not limit or otherwise affect the obligations of Borrower under this
Agreement and the other Loan Documents.

 

Section 2.09. Payments Generally. (a) All payments to be made by Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office and in immediately available funds not later than
3:00 p.m. (New York City time) on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Applicable Lending Office. All payments
received by the Administrative Agent after 3:00 p.m. (New York City time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

 32 

 

 

(b) If any payment to be made by Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided that if such extension would cause payment of interest on or
principal of the Loans to be made in the next succeeding Fiscal Quarter, such
payment shall be made on the immediately preceding Business Day.

 

(c) Unless Borrower or any Lender has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that Borrower or such Lender, as the case may be, will not make such
payment, the Administrative Agent may assume that Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:

 

(i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, then
in the event the Administrative Agent has funded a Loan in advance of receipt of
funds from a defaulting Lender or otherwise made a payment to Borrower on behalf
of such defaulting Lender, the Administrative Agent may make a demand therefor
upon Borrower and Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or Borrower
may have against any Lender as a result of any default by a Lender hereunder.

 

A notice by the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this Section 2.09(c) shall be conclusive, absent manifest
error.

 

 33 

 

 

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to Borrower by the
Administrative Agent because the conditions to the Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan shall not relieve any other
Lender of its corresponding obligation to do so on such date, and neither the
Administrative Agent nor any Lender shall be responsible for the failure of any
other Lender to make its Loan.

 

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in the
applicable provisions of Section 2.03(e) or Section 8.03. If the Administrative
Agent receives funds for application to the Obligations of the Loan Parties
under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the Outstanding Amount of all Loans outstanding at such time, in
repayment or prepayment of such of the outstanding Loans or other Obligations
then owing to such Lender.

 

Section 2.10. Sharing of Payments. If, other than as expressly provided
elsewhere herein (including, without limitation, in Section 10.07), any Lender
shall obtain on account of the Loans made by it any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Loans or such participations, as the case may be, pro
rata with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of Borrower in the amount of
such participation. Each Lender that purchases a participation pursuant to this
Section 2.10 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

 34 

 

 

Section 2.11. [Reserved].

 

Section 2.12. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.01(a) or (b), the consent of
Administrative Agent and Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained, then, with respect to
such Non-Consenting Lender, Administrative Agent may, by giving written notice
to Borrower and any Non-Consenting Lender of its election to do so, elect to
cause such Non-Consenting Lender (and such Non-Consenting Lender hereby
irrevocably agrees) to assign its outstanding Loans in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.07 and such Non-Consenting Lender shall pay any fees
payable thereunder in connection with such assignment; provided, (i) on the date
of such assignment, the Replacement Lender shall pay to the Non-Consenting
Lender an amount equal to the sum of an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of the Non-Consenting Lender; and
(ii) each Replacement Lender shall consent, at the time of such assignment, to
each matter in respect of which such Lender was a Non-Consenting Lender. Upon
the prepayment of all amounts owing to any Non-Consenting Lender, such
Non-Consenting Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Non-Consenting Lender to indemnification hereunder
shall survive as to such Non-Consenting Lender.

 

Article III

 

Taxes, Increased Costs Protection and Illegality

 

Section 3.01. Taxes.

 

(a) Defined Terms. For purposes of this Section 3.01, the term “applicable law”
includes FATCA.

 

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

 35 

 

 

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

 36 

 

 

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and the Administrative Agent, at the time or
times reasonably requested by Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower:

 

(A) any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN (or
W-8BEN-E, as applicable); or

 

 37 

 

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or
W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.

 

 38 

 

 

(h) Treatment of Certain Refunds. If any party determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 3.02. Illegality. (a) If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority that is a court, statutory board or
commission has asserted that it is unlawful, for any Lender or its Applicable
Lending Office to make, maintain or fund the Loans (and, in the reasonable
opinion of such Lender, the designation of a different lending office would
either not avoid such unlawfulness or would be materially disadvantageous to
such Lender), then such Lender shall promptly notify Borrower thereof following
which (a) the Lender’s Commitment shall be suspended until such time as such
Lender may again make and maintain the Loans hereunder and (b) if such Law shall
so mandate, the Loans held by such Lender shall be prepaid by Borrower on or
before such date as shall be mandated by such Law in an amount equal to 100% of
the aggregate principal amount of Loans held by such Lender, plus any accrued
but unpaid interest on the aggregate principal amount of the Loans being
prepaid.

 

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate Borrower to make any payment of interest with respect to the Facility
or other amount payable to the Administrative Agent or any Lender in an amount
or calculated at a rate which would be prohibited by any Law then,
notwithstanding such provision, such amount or rates shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by any applicable law or so
result in a receipt by the Administrative Agent or such Lender of interest with
respect to its Loans and Commitments at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows:

 

(i) first, by reducing the amount or rate of interest required to be paid to the
Administrative Agent or the affected Lender under Section 2.05; and

 

 39 

 

 

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Lender which
would constitute interest with respect to the Loans or Commitments for purposes
of any applicable law.

 

Section 3.03. Increased Cost and Reduced Return; Capital Adequacy. (a) If any
Lender reasonably determines that as a result of any Change in Law there shall
be any increase in the cost to such Lender agreeing to make, making or
maintaining any Loan, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this Section 3.03(a) any such increased costs or reduction in amount resulting
from (i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes or (iii) Other Connection Taxes), then from
time to time within fifteen (15) days after written demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.04),
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

 

(b) If any Lender reasonably determines that the introduction of any Law
regarding (i) capital adequacy or any change therein or in the interpretation
thereof or (ii) liquidity requirement, or in each case any change therein or in
the interpretation thereof with which such Lender (or its Applicable Lending
Office) is required to comply, in each case after the date hereof, would have
the effect of reducing the rate of return on the capital of such Lender, or any
corporation controlling such Lender, to a level below that which such Lender, or
the corporation controlling such Lender, could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of any
corporation controlling such Lender with respect to capital adequacy) as a
consequence of such Lender’s obligations hereunder, then from time to time upon
written demand of such Lender setting forth in reasonable detail the charge and
the calculation of such reduced rate of return (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.04), Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within fifteen (15) days after receipt of such demand.

 

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.03 shall not constitute a waiver of such Lender’s right to
demand such compensation.

 

(d) If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by Borrower, use commercially reasonable efforts to
designate another Applicable Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Applicable Lending Office(s) to suffer no
material economic, legal or regulatory disadvantage; and provided further that
nothing in this Section 3.03(d) shall affect or postpone any of the Obligations
of Borrower or the rights of such Lender pursuant to Section 3.03(a), (b) or
(c).

 

 40 

 

 

Section 3.04. Matters Applicable to All Requests for Compensation. The
Administrative Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to Borrower setting forth the additional amount or
amounts to be paid to it hereunder, which shall be conclusive absent manifest
error. In determining such amount, the Administrative Agent or such Lender, as
the case may be, may use any reasonable averaging and attribution methods. With
respect to any Lender’s claim for compensation under Section 3.01, Section 3.02
or Section 3.03, Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 3.05. Survival. All of Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

Article IV

 

Conditions Precedent

 

Section 4.01. Conditions to the Effective Date. The obligation of each Lender to
amend and restated the Existing Credit Agreement and continue the Loans
hereunder on the Effective Date is subject to satisfaction or waiver in writing
by the Lenders of the following conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Loan Party, and each in form and
substance satisfactory to the Administrative Agent and its legal counsel:

 

(i) duly executed counterparts of this Agreement, the Guaranty, the Securities
Pledge Agreement, each Security Agreement Supplement, each Intellectual Property
Security Agreement Supplement, and the other Loan Documents by each Loan Party,
the Administrative Agent, the Collateral Agent and Lenders, as applicable;

 

(ii) such certificates or resolutions or other corporate action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Effective Date;

 

(iii) (A) Organization Documents of each Loan Party and (B) good standing
certificates or certificates of status, as applicable, as of a date reasonably
proximate to the Effective Date, from the applicable Governmental Authority of
each Loan Party’s jurisdiction of incorporation, organization or formation;

 

 41 

 

 

(iv) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Effective Date after giving effect to the Transaction and the
other transactions contemplated hereby and thereby, from the chief financial
officer of the Parent in substantially the form of Exhibit I hereto;

 

(v) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Collateral Agent with respect to the Loan Parties together with
evidence that, upon satisfaction of the conditions precedent contained in any
applicable payoff letters, all existing Liens (other than Permitted Liens) will
be terminated and released and all actions required to terminate and release
such Liens have been satisfactorily taken or will be capable of being
satisfactorily undertaken substantially simultaneously with the closing of the
Transaction; and

 

(vi) an opinion by Dickinson Wright PLLC, counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent.

 

(b) As of the Effective Date, after giving effect to the Transaction, the Loan
Parties will have no indebtedness other than the Facility and any Surviving
Indebtedness specified on Schedule 7.03(b). All amounts due or outstanding in
respect of the Fast Pay Indebtedness and any other Indebtedness other than the
Facility and any Surviving Indebtedness specified on Schedule 7.03(b) shall have
been repaid in full, all commitments (if any) in respect thereof terminated, all
guarantees (if any) thereof discharged and released and all security therefor
(if any) released, together with all fees and other amounts owing thereon, or
documentation in form and substance reasonably satisfactory to the
Administrative Agent to effect such release upon such repayment and termination
shall have been delivered to the Administrative Agent.

 

(c) In order to create in favor of Collateral Agent, for the benefit of the
Lenders, a valid, perfected first priority security interest in the personal
property Collateral, Collateral Agent shall have received:

 

(i) (A) to the extent applicable, updated schedules to this Agreement and (B)
evidence satisfactory to Collateral Agent of the compliance by each Loan Party
of their obligations under the Collateral Documents (including, without
limitation, their obligations to authorize or execute, as the case may be, and
deliver UCC financing statements, originals of securities, instruments and
chattel paper, deposit account control agreements and any agreements governing
securities accounts as provided therein);

 

(ii) a completed Collateral Questionnaire dated as of the Effective Date and
executed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person satisfactory to Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of any Loan Party in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly executed
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens); and

 

 42 

 

 

(iii) evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, (i) a
landlord personal property collateral access agreement executed by the landlord
of any leasehold property and by the applicable Loan Party, and (ii) any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 7.03(i)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

 

(d) The CL Media Acquisition Agreement shall have become effective and Parent
shall have purchased 100% of the Equity Interests of Borrower.

 

(e) The Administrative Agent shall have received reasonably satisfactory
evidence of insurance required to be maintained pursuant to Section 6.07 and the
Collateral Agent shall be named as an additional loss payee and additional
insured, as applicable, thereunder.

 

(f) The representations and warranties of Borrower contained in Article V or any
other Loan Document shall be true and correct in all material respects on and as
of the Effective Date (before and after giving effect to any Credit Extension
made or deemed made on the Effective Date); provided that to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(g) No Default or Event of Default exists or would result from the Credit
Extension made or deemed made on the Effective Date or from the application of
the proceeds therefrom.

 

(h) The Lenders shall have received on or prior to the Effective Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act and customary management background
checks, in order to allow the Lenders to comply therewith, in each case, to the
extent requested at least five (5) Business Days prior to the Closing Date.

 

 43 

 

 

Article V

 

Representations and Warranties

 

Borrower represents and warrants to the Agents and the Lenders that:

 

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is duly incorporated, organized or
formed, and validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization (to the extent such concept
exists in such jurisdiction), (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing (to the extent such concept exists) under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted, except,
with respect to the foregoing clauses (c), (d) and (e), as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

 

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, (a) are within such Loan Party’s
corporate or other powers, (b) have been duly authorized by all necessary
corporate or other organizational action, and (c) do not and will not (i)
contravene the terms of any of such Person’s Organization Documents, (ii) except
as set forth on Schedule 5.02, conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (z) any Material
Agreement, or (iii) violate any material applicable Law.

 

Section 5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Collateral Agent, the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which are set
forth on Schedule 5.03 or have been duly obtained, taken, given or made and are
in full force and effect and (iii) such approvals, consents, exemptions,
authorizations, actions, notices and filings the failure to obtain or make would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect. All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any competent
authority restraining, preventing or imposing materially adverse conditions upon
the Transaction or the rights of the Loan Parties or their Subsidiaries freely
to transfer or otherwise dispose of, or to create any Lien on, any properties
now owned or hereafter acquired by any of them.

 

 44 

 

 

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

Section 5.05. No Material Adverse Effect. Since December 31, 2019, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

 

Section 5.06. Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or its Subsidiaries, including any
Environmental Action, pending or threatened before any Governmental Authority or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the Transaction.

 

Section 5.07. Ownership of Property; Liens. (a) Each Loan Party and its
Subsidiaries is the legal and beneficial owner of the Collateral pledged by it
free and clear of any Lien, except for Permitted Liens.

 

(b) Each Loan Party and each of its Subsidiaries has good and marketable title
in fee simple to, or valid leasehold interests in, or easements or other limited
property interests in, all real property used in the ordinary conduct of its
business, free and clear of all Liens except for defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Permitted Liens and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect. Set forth on Schedule 5.07(b) hereto is a
complete and accurate list of all real property owned by any Loan Party or any
of its Subsidiaries, showing, as of the date hereof, the street address, state
and any other relevant jurisdiction, record owner and fair market value. Set
forth on Schedule 5.07(b) hereto is a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary is the tenant,
showing as of the date hereof the street address, state and any other relevant
jurisdiction, parties thereto, sublessee (if any), expiration date and annual
base rental cost thereof.

 

(c) Except for the properties set forth on Schedule 5.07(b), as of the Effective
Date, no Loan Party or any of its Subsidiaries owns or leases any Material Real
Property.

 

 45 

 

 

Section 5.08. Perfection of Security Interests. Upon the making of the filings
and taking of the other actions set forth on Schedule 5.08, all filings and
other actions necessary to perfect the security interest in the Collateral
created under the Collateral Documents have been duly made or taken and are in
full force and effect, and the Collateral Documents create in favor of the
Collateral Agent for the benefit of the Secured Parties a valid and, together
with such filings and other actions, perfected security interest in the
Collateral, securing the payment of the Secured Obligations, and having priority
over all other Liens on the Collateral except in the case of (a) non-consensual
Liens permitted under Section 7.01, to the extent any such Liens would have
priority over the Liens in favor of the Collateral Agent pursuant to any
applicable Law and (b) Liens not required to be perfected by control or
possession pursuant to the Collateral and Guaranty Requirement to the extent
that all filings and other actions necessary or desirable to perfect such
security interest have been duly taken.

 

Section 5.09. Reserved.

 

Section 5.10. Taxes. (a) Each of the Loan Parties has timely filed all income
and all other material tax returns and reports required to be filed, and has
timely paid all Taxes (whether or not shown on such tax returns or reports) and
all other amounts of federal, provincial, state, municipal, foreign and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are set forth on Schedule 5.10 or are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP.

 

(b) Except as set forth on Schedule 5.10 or as would not, individually or in the
aggregate, be reasonably likely to result in liability to any Loan Party in
excess of the Threshold Amount, (i) there are no claims being asserted in
writing with respect to any amounts of taxes, (ii) there are no presently
effective waivers or extensions of statutes in writing with respect to any
amounts of taxes, and (iii) no tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or any other taxing authority, in each case, with respect to the
Loan Parties.

 

(c) No Loan Party is party to any tax sharing agreement other than with an
Affiliate included in a consolidated or combined tax return, provided that any
such tax sharing agreement shall be subject to the restrictions in Section 7.08.

 

Section 5.11. Compliance with ERISA. (a) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
as is not, either individually or in the aggregate, reasonably likely to have a
Material Adverse Effect.

 

(b) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
none of the Loan Parties or any of their Subsidiaries has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 et seq. or 4243 of ERISA with respect to a
Multiemployer Plan; and (iii) none of the Loan Parties has engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA, except,
in each case, which would not be reasonably likely to result in liability to any
Loan Party in excess of the Threshold Amount.

 

 46 

 

 

Section 5.12. Labor Matters. There are no strikes pending or threatened against
the Loan Parties that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Except as would not, individually or
in the aggregate, be reasonably likely to result in liability to any Loan Party
in excess of the Threshold Amount, the (i) hours worked and payments made to
employees of the Loan Parties have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable Law dealing with such
matters and (ii) all material payments due from the Loan Parties or for which
any claim may be made against the Loan Parties, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Loan Parties to the extent required by GAAP. The
consummation of the Transaction will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which any Loan Party (or any predecessor) is bound, other than
collective bargaining agreements that, individually or in the aggregate, are not
material to the Loan Parties.

 

Section 5.13. Insurance. The assets and properties of the Loan Parties and their
Subsidiaries are insured in the manner contemplated by Section 6.07.

 

Section 5.14. Subsidiaries; Equity Interests. As of the date hereof and the date
of delivery of any supplemental Schedules pursuant to Section 6.02(c) and
Section 6.11, none of the Loan Parties have any Subsidiaries other than those
specifically disclosed in Schedule 5.14, and all of the outstanding Equity
Interests in each such Person and each such Subsidiary have been validly issued,
are fully paid and non-assessable. As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Section 6.02(c) and Section
6.11, Schedule 5.14 (a) sets forth the name and jurisdiction of organization of
each Subsidiary of each of the Loan Parties, (b) sets forth the ownership
interest of each Loan Party and each of its Subsidiaries in each of their
respective Subsidiaries, including the percentage of such ownership and (c)
identifies each Person the Equity Interests of which are required to be pledged
pursuant to the Collateral and Guaranty Requirement and Section 6.11.

 

Section 5.15. Margin Regulations; Investment Company Act; PATRIOT Act. (a) None
of the Loan Parties or any of their Subsidiaries is engaged nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of any Borrowing will be used for any purpose that violates
Regulation U issued by the FRB.

 

(b) None of the Loan Parties or any of their Subsidiaries or any Person
controlling such Loan Party or any of its Subsidiaries is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

 

(c) None of the Loan Parties or any of their Subsidiaries is in material
violation of any applicable laws relating to money laundering, including the
PATRIOT Act, or terrorism, including Executive Order No. 13224 on Terrorist
Financing, effective September 23, 2001, and the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended), or any
enabling legislation or executive order relating thereto. None of the Loan
Parties or any of their Subsidiaries has used or shall use the proceeds of the
Loans in violation of any of the foregoing statutes.

 

 47 

 

 

(d) No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner that violates Section 2 of such executive order, or (iii) is a person on
the list of “Specially Designated Nationals and Blocked Persons” or subject to
blocking or specific trade restrictions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or implementing executive
order.

 

Section 5.16. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of the Loan Parties to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains when furnished any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that with respect to projections and
other forward-looking information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to Borrower (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

Section 5.17. Intellectual Property. As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Section 6.02(c) and Section
6.11, set forth on Schedule 5.17 is a complete and accurate list of all
Registered patents, trademarks, service marks, domain names and copyrights,
owned by the Loan Parties as of such date, showing as of such date the
jurisdiction in which each such item of Registered Intellectual Property is
registered or in which an application is pending and the registration or
application number. Each Loan Party owns or has the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
know-how, technology and other intellectual property recognized under applicable
Law (collectively, “Intellectual Property”) that are material to the operation
of their respective businesses as currently conducted and, to the knowledge of
the Loan Parties, the use of such Intellectual Property by such Person or the
operation of their respective businesses is not infringing upon any Intellectual
Property rights held by any other Person except as would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

 

Section 5.18. Solvency. After giving effect to the Transaction and the other
transactions contemplated hereby, the Loan Parties are, on a consolidated basis,
Solvent.

 

Section 5.19. Material Agreements. Schedule 5.19 contains a true, correct and
complete list of all the Material Agreements in effect on the Effective Date,
which, together with any updates provided pursuant to Section 6.03(l), are in
full force and effect and, to Borrower’s knowledge, no defaults currently exist
thereunder (other than as described in Schedule 5.19 or in such updates).

 

 48 

 

 

Article VI

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, each Loan Party shall and shall cause each Subsidiary to:

 

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

 

(a) [Reserved];

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (including the fourth Fiscal Quarter), the consolidated and consolidating
balance sheets of Parent and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, Shareholders’ Equity and cash flows of
Parent and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter and
a Narrative Report with respect thereto and any other operating reports prepared
by management for such period; provided that, Parent’s filing of a Quarterly
Report on Form 10-Q with the SEC shall be deemed to satisfy the requirements of
this Section 6.01(b) on the date on which such report is first available via the
SEC’s EDGAR system or a successor system related thereto; and

 

(c) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, (i) the
consolidated and consolidating balance sheets of Parent and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated (and with respect to
statements of income, consolidating) statements of income, Shareholders’ Equity
and cash flows of Parent and its Subsidiaries for such Fiscal Year and a
Narrative Report with respect thereto and any other operating reports prepared
by management for such period; and (ii) with respect to such consolidated
financial statements a report thereon of an independent certified public
accountants of recognized national standing selected by Parent, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Parent and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together
with a written statement by such independent certified public accountants
stating (1) that their audit examination has included a review of the terms of
the Loan Documents and (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof (such report shall also
include (x) a detailed summary of any audit adjustments; (y) a reconciliation of
any audit adjustments or reclassifications to the previously provided monthly or
quarterly financials; and (z) restated monthly or quarterly financials for any
impacted periods); provided that, Parent’s filing of a Yearly Report on Form
10-K with the SEC shall be deemed to satisfy the requirements of this Section
6.01(c) on the date on which such report is first available via the SEC’s EDGAR
system or a successor system related thereto.

 

 49 

 

 

Section 6.02. Certificates; Reports; Other Information. Promptly deliver to the
Administrative Agent for further distribution to each Lender:

 

(a) promptly after the same are publicly available, press releases and other
statements made available generally by any Loan Party to the public concerning
material developments in the business of the Loan Parties;

 

(b) promptly after the receipt or furnishing thereof, copies of any material
requests or material notices received by any Loan Party or any of its
Subsidiaries (other than in the ordinary course of business) in respect of any
instrument, indenture, loan or credit or similar agreement relating to
Indebtedness in excess of the Threshold Amount;

 

(c) together with the delivery of the financial statements required pursuant to
Section 6.01(b), (i) a description of each event, condition or circumstance
during the last Fiscal Quarter requiring a prepayment under Section 2.03(b),
(ii) a list of Subsidiaries as of the date of delivery of such financial
statements or a confirmation that there is no change in such information since
the later of the Effective Date or the date of the last such list and (iii) a
report supplementing Schedules 5.07(b) and 5.17 and Schedules I and IV of the
Security Agreement; and

 

(d) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01 or Section 6.02
shall be delivered electronically to the Administrative Agent for further
distribution to each Lender; provided that upon written request by the
Administrative Agent, Borrower shall deliver paper copies of such documents to
the Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent.
Each Lender shall be solely responsible for timely accessing electronically
provided documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.
Notwithstanding the foregoing, Parent’s filing of notice of any event described
in Section 6.02 with the SEC shall be deemed to satisfy the requirements of this
Section 6.02 on the date on which such report is first available via the SEC’s
EDGAR system or a successor system related thereto.

 

 50 

 

 

Section 6.03. Notice Requirements; Other Information. (i) Promptly after a
Responsible Officer obtains knowledge thereof, notify the Administrative Agent
of each of the following events or circumstances, and, (ii) as soon as
available, provide to the Administrative Agent, for prompt further distribution
to each Lender, the following information and documents:

 

(a) the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action Borrower has taken or
proposes to take with respect thereto;

 

(b) the occurrence of any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect;

 

(c) the commencement of, or any material development in, any litigation or
governmental proceeding (including without limitation pursuant to any applicable
Environmental Law) pending against any Loan Party that would reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect;

 

(d) the occurrence of any ERISA Event above the Threshold Amount or the breach
of any representation in Section 5.12;

 

(e) the occurrence of any event triggering a Collateral and Guaranty Requirement
under Section 6.11;

 

(f) any information with respect to environmental matters as required by Section
6.04(b);

 

(g) copies of all notices, requests and other documents received by any Loan
Party or any of its Subsidiaries under or pursuant to any instrument, indenture,
loan or credit or similar agreement relating to Indebtedness in excess of the
Threshold Amount regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect and copies of any amendment, modification or waiver of any provision of
any such instrument, indenture, loan or credit or similar agreement relating to
any Indebtedness in excess of the Threshold Amount and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements relating to
any Indebtedness in excess of the Threshold Amount as the Administrative Agent
may reasonably request;

 

 51 

 

 

(h) a tax event or liability not previously disclosed in writing by Borrower to
the Administrative Agent which would reasonably be expected to result in a
breach of Section 5.10, together with any other information as may be reasonably
requested by the Administrative Agent to enable the Administrative Agent to
evaluate such matters;

 

(i) any change (i) in any Loan Party’s corporate name, (ii) any Loan Party’s
identity and corporate structure, (iii) any Loan Party’s taxpayer identification
number or (iv) any Loan Party’s location. Borrower agrees that it will not, and
will not permit Parent or any of its Subsidiaries to, permit or make any change
referred to in this Section 6.03(j) unless it has notified the Collateral Agent
in writing, by executing and delivering to the Collateral Agent a completed
Security Agreement Supplement, Securities Pledge Agreement Supplement and/or
other security agreements requested by Collateral Agent in writing at least
twenty (20) days prior to any such change or establishment, identifying such new
proposed corporate name, identity, corporate structure, tax identification
number or location of business and providing such other information in
connection therewith as the Collateral Agent may reasonably request;

 

(j) immediately upon the discovery of any inaccuracy, miscalculation or
misstatement contained in any certificate provided for any period that affects
any financial or other calculations, representations or warranties or other
statements impacting any provision of this Agreement and any other Loan Document
in any material respect, notice of such inaccuracy, miscalculation or
misstatement together with an updated certificate including the corrected
information, calculation or statement, as applicable; and

 

(k) each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 6.01(c), Borrower shall
deliver to Collateral Agent an officer’s certificate either (i) confirming that
there has been no change in such information since the date of the Collateral
Questionnaire delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section and/or identifying such changes,
or (ii) certifying that all UCC financing statements (including fixtures
filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified in the Collateral
Questionnaire or pursuant to clause (i) above to the extent necessary to protect
and perfect the security interests under the Collateral Documents for a period
of not less than eighteen (18) months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period).

 

Notwithstanding the foregoing, Parent’s filing of notice of any event described
in Section 6.03 with the SEC shall be deemed to satisfy the requirements of this
Section 6.03 on the date on which such report is first available via the SEC’s
EDGAR system or a successor system related thereto.

 

Section 6.04. Environmental Matters. (a) To the extent the failure to do so
would be reasonably likely, individually or in the aggregate, to result in
liability to any Loan Party in excess of the Threshold Amount, (i) comply and
cause each of its Subsidiaries and take all commercially reasonable efforts to
cause all lessees and other Persons operating or occupying any Material Real
Property to comply with all applicable Environmental Laws and Environmental
Permits; (ii) obtain and renew, and cause each of its Subsidiaries to obtain,
maintain and timely renew, all Environmental Permits required under
Environmental Laws for its operations and properties; and (iii) conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
required to remove and clean up all Releases or threatened Releases of Hazardous
Materials from any of its properties, as required under, and in accordance with
the requirements of all Environmental Laws; provided, however, that none of the
Loan Parties shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and, to the extent required by GAAP,
appropriate reserves are being maintained with respect to such circumstances.

 



 52 

 

 

(b) Environmental Reporting Requirements. Promptly, and in any event within ten
(10) Business Days, after a Responsible Officer obtains knowledge thereof,
notify the Administrative Agent of or, deliver to the Administrative Agent, for
further distribution to each Lender copies of any and all material,
non-privileged written communications and material, non-privileged documents
concerning:

 

(i) any Environmental Action against or of any non-compliance by any Loan Party
or any of its Subsidiaries with any Environmental Law or Environmental Permit
that would (1) reasonably be expected to result in a liability to any Loan Party
in excess of the Threshold Amount or (2) cause any Mortgaged Properties to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;

 

(ii) to the extent any of the following is reasonably expected to result in a
liability to any Loan Party in excess of the Threshold Amount: (1) any
occurrence of any release or threatened release of Hazardous Materials required
to be reported to any Governmental Authority under applicable Environmental Law,
(2) any remedial actions taken by any Loan Party or its Subsidiaries in respect
of any such release or threatened release that would reasonably be expected to
result in an Environmental Action or (3) the Loan Parties’ discovery of any
occurrence of or condition on any real property adjoining or in the vicinity of
any site or facility that would be reasonably expected to cause such site or
facility or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;

 

(iii) to the extent reasonably expected to result in a liability to any Loan
Party in excess of the Threshold Amount, any action proposed to be taken by any
Loan Party to modify current operations in a manner that would reasonably be
expected to subject the Loan Parties to any material additional obligations or
requirements under Environmental Laws;

 

(iv) the good faith belief that a release of Hazardous Materials, or a violation
of Environmental Law reasonably likely to result in a fine or penalty in excess
of the Threshold Amount, has occurred on or after the Effective Date, and within
sixty (60) days after such request and at the expense of Borrower, any
additional environmental site assessment reports for any of its or its
Subsidiaries’ properties described in such request prepared by an environmental
consulting firm acceptable to the Administrative Agent, indicating the presence
or absence of such Hazardous Materials and the estimated cost of any compliance,
removal or remedial action in connection with any such Hazardous Materials on
such properties; without limiting the generality of the foregoing, if the
Administrative Agent reasonably determines at any time that a material risk
exists that any such report will not be provided within the time referred to
above, the Administrative Agent may, with prior written notice to Borrower,
retain an environmental consulting firm to prepare such report at the expense of
Borrower, and Borrower hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grants at the time of such
request to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof, the right, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment; and

 



 53 

 

 

(v) any such other documents and information related to the matters referenced
in the foregoing clauses (i) through (iv) as the Administrative Agent may
reasonably request from time to time.

 

Section 6.05. Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence, structure and name under the Laws of the
jurisdiction of its organization and (b) take all commercially reasonable action
to maintain all rights, privileges (including its good standing), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except pursuant to a transaction permitted by Section 7.04 and Section
7.05.

 

Section 6.06. Maintenance of Properties. To the extent the failure to do so
would be reasonably likely to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment that are used or useful
in the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and make
all commercially reasonable and appropriate repairs, renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof.

 

Section 6.07. Maintenance of Insurance. Maintain or cause to be maintained, with
insurers rated a minimum of A- VII by AM Best, (i) business interruption
insurance (including, without limitation, cyber security breach and cyber
systems failure coverage), (ii) management and employment practices liability
with coverage not less than $4,000,000 per event of occurrence, and (iii)
casualty insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as may be reasonably acceptable
to the Administrative Agent. Each such policy of insurance shall (i) name
Collateral Agent, on behalf of Lenders as an additional insured thereunder as
its interests may appear, and (ii) in the case of each casualty insurance
policy, contain a standard loss payable clause or endorsement that names
Collateral Agent, on behalf of Secured Parties, as the loss payee thereunder and
provides for at least thirty (30) days’ prior written notice to Collateral Agent
of any cancellation of such policy.

 

Section 6.08. Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions, decrees and judgments applicable to it or to its
business or property, except where such non-compliance is not, either
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.

 



 54 

 

 

Section 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and as
are sufficient to permit the preparation of financial statements in conformity
with GAAP consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Loan Parties,
as the case may be.

 

Section 6.10. Inspection Rights/Lender Meetings. (a) Permit representatives of
the Administrative Agent to visit and inspect any properties of the Loan Parties
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the reasonable expense of Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, that the Administrative Agent shall not exercise such rights more than
two (2) times during any Fiscal Year absent the occurrence of an Event of
Default.

 

(b) Borrower will schedule telephonic or in-person conferences among the
Administrative Agent, the Lenders and the chief financial officer or head of
finance and chief executive officer of Borrower to be held at such location as
may be agreed to by Borrower and Administrative Agent at such time as may be
agreed to by Borrower and Administrative Agent.

 

Section 6.11. Covenant to Guaranty Obligations and Give Security. Upon (x) the
formation or acquisition of any new direct or indirect Subsidiary by any Loan
Party or (y) the acquisition of any property by any Loan Party, and such
property, in the sole judgment of the Collateral Agent, shall not already be
subject to a perfected first priority security interest in favor of the
Collateral Agent for the benefit of the Secured Parties, then each Loan Party
shall, in each case at such Loan Party’s expense:

 

(a) in connection with the formation or acquisition of a Subsidiary, within
thirty (30) days after such formation or acquisition (or such longer period as
the Collateral Agent may agree in its sole discretion), cause each such
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guaranty Requirement, to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Collateral Agent, guaranteeing the other Loan Parties’ Obligations under
the Loan Documents,

 

(b) within thirty (30) days after (or such longer period as the Collateral Agent
may agree in its sole discretion) such formation or acquisition, furnish to the
Collateral Agent a description of the Material Real Properties and material
personal properties of such Subsidiary that is required to become a Guarantor
under the Collateral and Guaranty Requirement or the Material Real Property and
personal properties so acquired, in each case in detail reasonably satisfactory
to the Collateral Agent,

 

 55 

 

 

(c) within thirty (30) days after (or such longer period as the Collateral Agent
may agree in its sole discretion) (i) the acquisition of property by any Loan
Party, duly execute and deliver, and cause each Loan Party to duly execute and
deliver, to the Collateral Agent such additional pledges, assignments, Security
Agreement Supplements, Securities Pledge Agreement Supplements, Intellectual
Property Security Agreement Supplements and other security agreements (which, to
the extent applicable and if relating to the type of Collateral the granting of
a security interest in which can be effected through the execution of a joinder
agreement or supplement to the Securities Pledge Agreement (a “Securities Pledge
Agreement Supplement”), a joinder agreement or supplement to the Security
Agreement (a “Security Agreement Supplement”) or a joinder agreement or
supplement to the Intellectual Property Security Agreement (an “Intellectual
Property Security Agreement Supplement”) shall be effected in such manner), as
reasonably specified by, and in form and substance reasonably satisfactory to
the Collateral Agent, in each case securing payment of all the Obligations of
such Loan Party under the Loan Documents and granting Liens on all such
properties and (ii) such formation or acquisition of any new Subsidiary that is
required to become a Guarantor under the Collateral and Guaranty Requirement,
duly execute and deliver and cause such Subsidiary that is required to become a
Guarantor under the Collateral and Guaranty Requirement and each Loan Party
acquiring Equity Interests in such Subsidiary to duly execute and deliver to the
Collateral Agent pledges, assignments, Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and other security
agreements (which, to the extent applicable and if relating to the type of
Collateral the granting of a security interest in which can be effected through
the execution of a Security Agreement Supplement or Intellectual Security
Agreement Supplement shall be effected in such manner) as reasonably specified
by, and in form and substance reasonably satisfactory to, the Collateral Agent,
in each case securing payment of all of the Obligations of such Subsidiary or
Loan Party, respectively, under the Loan Documents and granting Liens on all
properties of such new Subsidiary,

 

(d) within thirty (30) days (or such longer period as the Collateral Agent may
agree in its sole discretion) after such formation or acquisition, take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guaranty Requirement to
take or cause to be taken, whatever action (including, without limitation, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may reasonably be necessary
or advisable in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid, perfected (subject to the Collateral and Guaranty Requirement) Liens
on the properties purported to be subject to the pledges, assignments, Security
Agreement Supplements, Intellectual Property Security Agreement Supplements and
security agreements delivered pursuant to this Section 6.11, enforceable against
all third parties in accordance with their terms,

 

(e) within thirty (30) days (or such longer period as the Collateral Agent may
agree in its sole discretion) after such formation or acquisition, deliver to
the Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion in customary form, addressed to
the Collateral Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Collateral Agent addressing such matters as
the Collateral Agent may reasonably request,

 

 56 

 

 

(f) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guaranty Requirement to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guaranty Requirement to
take, all such other action as the Collateral Agent may reasonably deem
necessary or desirable to satisfy the Collateral and Guaranty Requirement in
obtaining the full benefits of, or in perfecting and preserving the Liens
granted pursuant to (as applicable), such guaranties, Mortgages, pledges,
assignments, Security Agreement Supplements, Intellectual Property Security
Agreement supplements and security agreements, and

 

(g) after the Effective Date, promptly within ninety (90) days after (x) the
acquisition of any Material Real Property by any Loan Party or (y) the formation
or acquisition of any new direct or indirect Subsidiary that owns any Material
Real Property, in each case if such Material Real Property shall not already be
subject to a perfected Lien pursuant to the Collateral and Guaranty Requirement,
Borrower to give notice thereof to the Collateral Agent and as soon as
practicable thereafter, to the extent commercially feasible, cause such Material
Real Property to be subjected to a Lien to the extent required by the Collateral
and Guaranty Requirement, and otherwise satisfy the Collateral and Guaranty
Requirement with respect to such Material Real Property, and take, or cause the
relevant Loan Party to take, such actions as shall be reasonably necessary or
reasonably requested by the Administrative Agent or the Collateral Agent to
grant and perfect or record such Lien.

 

Section 6.12. Use of Proceeds. The proceeds of the Loans shall be used in
connection with the Transaction.

 

Section 6.13. Further Assurances. At any time or from time to time upon the
request of Administrative Agent or Collateral Agent, each Loan Party will, at
its expense:

 

(a) correct, and cause each of its Subsidiaries promptly to correct, any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof;

 

 57 

 

 

(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, conveyances,
pledge agreements, Mortgages, deeds of trust, trust deeds, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, collateral access agreements, assurances
and other instruments as any Agent, or any Lender through the Administrative
Agent, may reasonably require from time to time in order to (w) carry out more
effectively the purposes of the Loan Documents, (x) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (y) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (z) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so;

 

(c) use commercially reasonable efforts to cause any third parties to deliver or
cause to be delivered such documents and instruments necessary, in the
applicable Agent’s reasonable discretion, to create, perfect and protect the
security interests of the Secured Parties in the Collateral, subject to the
express limitations of the Collateral and Guaranty Requirement; and

 

(d) use commercially reasonable efforts to obtain the applicable consents to
security interests in assets in which the granting of a security interest is
prohibited by applicable law or agreements containing anti-assignment clauses
(it being understood that the Loan Parties shall not be required to commence
litigation or expend any sums of money (except reasonable expenses in obtaining
such consents) to obtain such consents).

 

Section 6.14. Taxes. (a) Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, in each case on a timely basis, which, if unpaid when due and payable,
may reasonably be expected to become a tax Lien upon any properties of the Loan
Parties not otherwise permitted under this Agreement; provided that no Loan
Party shall be required to pay any such Tax, assessment, charge, levy or claim
which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP unless
and until any tax Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

 

(b) With respect to Parent, be classified as a corporation for United States
federal income tax purposes.

 

Section 6.15. End of Fiscal Years; Fiscal Quarters. Cause (i) its Fiscal Year to
end on or about December 31 of each calendar year and (ii) its Fiscal Quarters
to end on or about March 31, June 30, September 30 and December 31 of each
calendar year, in each case unless otherwise approved by the Administrative
Agent.

 

Section 6.16. ERISA. Deliver to the Administrative Agent:

 

(a) ERISA Events and ERISA Reports (i) promptly and in any event within ten (10)
days after any Loan Party knows or has reason to know that any ERISA Event has
occurred, a statement of a Responsible Officer of Borrower describing such ERISA
Event and the action, if any, that such Loan Party has taken and proposes to
take with respect thereto and (ii) within ten (10) days of the date any records,
documents or other information must be furnished to the PBGC with respect to any
Plan pursuant to Section 4010 of ERISA, a copy of such records, documents and
information;

 

 58 

 

 

(b) Plan Terminations. Promptly and in any event within two (2) Business Days
after receipt thereof by any Loan Party, copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan.

 

(c) Plan Annual Reports. Promptly and in any event within thirty (30) days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

 

(d) Multiemployer Plan Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by any Loan Party from the sponsor of a
Multiemployer Plan, copies of each notice concerning (i) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (ii) the reorganization or
termination, or a determination that such Multiemployer Plan is in endangered or
critical status, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan or (iii) the amount of liability incurred, or that may be
incurred, by such Loan Party in connection with any event described in clause
(i) or (ii).

 

Section 6.17. SBA PPP Loan. Borrower shall use all of the proceeds of the SBA
PPP Loan exclusively for the CARES Allowable Uses in the manner required under
the CARES Act. Borrower shall (A) maintain all records required to be submitted
in connection with the forgiveness of the SBA PPP Loan, (B) apply for
forgiveness of the SBA PPP Loan in accordance with regulations implementing
Section 1106 of the CARES Act and (C) provide the Administrative Agent with a
copy of its application for forgiveness and all supporting documentation
required by the SBA or the SBA PPP Loan lender in connection with the
forgiveness of the SBA PPP Loan.

 

Section 6.18. Post-Closing Obligations. Deliver to the Administrative Agent:

 

(a) Within sixty (60) days after the Effective Date, the Loan Parties shall
deliver to the Collateral Agent a fully executed Control Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, for each Deposit
Account maintained.

 

(b) Within sixty (60) days after the Effective Date, the Loan Parties shall use
commercially reasonable efforts to deliver to the Collateral Agent a fully
executed landlord personal property collateral access agreement, in each case in
form and substance reasonably satisfactory to the Collateral Agent, executed by
each landlord of any leasehold property and by the applicable Loan Party.

 

(c) Within sixty (60) days after the Effective Date, the Loan Parties shall
deliver to the Collateral Agent the endorsements to insurance policies required
to be maintained pursuant to Section 5.13 of this Agreement.

 

(d) Within fourteen (14) days after the Effective Date, Parent shall have issued
to Centre Lane Partners Master Credit Fund II, L.P. 2,500,000 shares of Parent’s
common stock.

 

 59 

 

 

Article VII

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, no Loan Party shall, nor shall permit any of its Subsidiaries to,
directly or indirectly:

 

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues (including accounts receivable), whether now
owned or hereafter acquired, other than the following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens existing on the date hereof and listed on Schedule 7.01(b);

 

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person to the extent required in
accordance with GAAP;

 

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, suppliers, construction contractors or other
like Liens arising in the ordinary course of business which secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty (30)
days overdue, are unfiled (or if filed have been discharged or stayed) and no
other action has been taken to enforce such Lien or which are being contested in
good faith, if adequate reserves with respect thereto are maintained on the
books of the applicable Person to the extent required in accordance with GAAP;

 

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Loan Parties and (iii) Liens securing the financing of
insurance premiums (to the extent such Liens extend to the unearned premiums for
such insurance);

 

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, indemnity, customs and appeal bonds, performance
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations) incurred in the ordinary course of
business;

 

 60 

 

 

(g) easements, rights-of-way, covenants, conditions, restrictions,
encroachments, and other survey defects protrusions and other similar
encumbrances and minor title defects affecting real property which were not
incurred in connection with Indebtedness and do not in any case materially and
adversely interfere with the use of the property encumbered thereby for its
intended purposes;

 

(h) Liens securing Indebtedness permitted under Section 7.03(c); provided that
(i) such Liens attach concurrently with or within one hundred twenty (120) days
after the acquisition, or the completion of the construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits, and (iii) with respect to Capital Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capital Leases;

 

(i) [Reserved];

 

(j) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Loan Parties or any Subsidiary (so long
as such Subsidiary remains a Subsidiary) to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Loan
Parties or such Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Loan Parties in the ordinary
course of business;

 

(k) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding leases entered into by the Loan Parties in the ordinary course
of business;

 

(l) any zoning, land-use or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;

 

(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Parent or its Subsidiaries or materially detract from the
value of the relevant assets of the Loan Parties or their Subsidiaries or (ii)
secure any Indebtedness; and

 

 61 

 

 

(n) the modification, replacement, renewal or extension of any Lien permitted by
clause (b) of this Section 7.01; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof; and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03.

 

Section 7.02. Investments. Make any Investments, except:

 

(a) Investments in cash and Cash Equivalents;

 

(b) (i) equity Investments owned as of the Effective Date in any Subsidiary,
(ii) Investments made after the Effective Date in any Loan Party, (iii) so long
as no Event of Default has occurred and is continuing, Investments in any
Wholly-owned Subsidiary of a Loan Party that is not a Loan Party in an aggregate
amount not to exceed $500,000 in any Fiscal Quarter; and (iv) Investments made
after the Effective Date in the ordinary course of business by any Wholly-owned
Subsidiary of a Loan Party that is not a Loan Party in any other Wholly-owned
Subsidiary of a Loan Party that is not a Loan Party;

 

(c) intercompany loans to the extent permitted under Section 7.03(i);

 

(d) to the extent constituting Investments, Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments expressly permitted under Section
7.01, Section 7.03, Section 7.04, Section 7.05 and Section 7.06, respectively
and Capital Expenditures; provided, however, that no Investments may be made
solely pursuant to this Section 7.02(d);

 

(e) Investments existing on the date hereof and disclosed on Schedule 7.02(e)
and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any such Investment existing on the date hereof;
provided that the amount of any Investment permitted pursuant to this Section
7.02(e) is not increased from the amount of such Investment on the Effective
Date except pursuant to the terms of such Investment as of the Effective Date or
as otherwise permitted by this Section 7.02;

 

(f) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

 

(g) Investments made with the proceeds of Dispositions and Casualty Events
pursuant to Sections 2.03(b)(ii) and 2.03(b)(iii); and

 

(h) Investments constituting Acquisitions, provided:

 

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

 62 

 

 

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

(iii) in the case of an acquisition of Equity Interests, all of the Equity
Interests (except for any such Equity Interests in the nature of directors’
qualifying shares required pursuant to applicable Law) acquired or otherwise
issued by such Person or any newly formed Guarantor Subsidiary in connection
with such Acquisition shall be owned 100% by Parent, Borrower or a Guarantor
Subsidiary (except to the extent otherwise required by Laws) and Borrower shall
have taken, or caused to be taken, as of the date such Equity Interests are
acquired, each of the actions set forth in Section 6.11;

 

(iv) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which Parent and/or its Subsidiaries
are engaged as of the Effective Date;

 

(vi) the Acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

 

(vii) the Administrative Agent shall have received the final documentation in
connection with the Acquisition; and

 

(viii) (x) the cash consideration paid in connection with any Acquisition of
domestic assets consummated after the Effective Date shall not exceed $7,500,000
per Fiscal Year (in addition to any cash proceeds received by a Loan Party from
a simultaneous issuance of Qualified Equity Interests or convertible notes) and
(y) no portion of the consideration paid in connection with any such Acquisition
of foreign assets consummated after the Effective Date shall be paid in cash
(other than cash proceeds received by a Loan Party from a simultaneous issuance
of Equity Interests or convertible notes).

 

Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except the following, without duplication (which constitutes
“Permitted Indebtedness”):

 

(a) Obligations of the Loan Parties under the Loan Documents;

 

(b) Surviving Indebtedness listed on Schedule 7.03(b), but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause (i)
or (ii) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced, or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;

 

 63 

 

 

(c) Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an amount not to exceed $1,000,000 in the aggregate at any time outstanding;
provided that any such Indebtedness (x) in the case of additional Capital Leases
or purchase money Indebtedness, shall be secured by the asset subject to such
additional Capital Leases or acquired asset in connection with the incurrence of
such Indebtedness, as the case may be, and (y) in the case of purchase money
Indebtedness, shall constitute not less than 75% of the aggregate consideration
paid with respect to such asset;

 

(d) the SBA PPP Loan;

 

(e) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

 

(f) Indebtedness incurred by any Loan Party in respect of letters of credit,
bank guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

 

(g) Indebtedness incurred by any Loan Party in respect of accounts payable to
trade creditors for goods and services and current operating liabilities (not
the result of the borrowing of money) incurred in the ordinary course of
business in accordance with customary terms and paid within the specified time,
unless contested in good faith by appropriate proceedings and reserved for
substantially in accordance with GAAP;

 

(h) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Loan Party in the ordinary course
of business;

 

(i) Indebtedness of (i) any Loan Party owing to any other Loan Party and (ii)
Indebtedness owed by a Subsidiary that is not a Guarantor Subsidiary to any Loan
Party to the extent such Indebtedness is permitted as an Investment pursuant to
Section 7.02; provided, that, in each case (A) all such Indebtedness shall be
evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Collateral Documents and (B) all such Indebtedness
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the applicable promissory notes or
an intercompany subordination agreement that in any such case, is reasonably
satisfactory to the Collateral Agent;

 

 64 

 

 

(j) unsecured Indebtedness (other than for borrowed money) that may be deemed to
exist pursuant to any bona fide warranty or contractual service obligations or
performance in the ordinary course of business of the Loan Parties;

 

(k) Indebtedness in respect of the convertible notes; provided that, all such
Indebtedness in respect of the convertible notes shall be unsecured and
subordinated in right of payment to the payment in full (other than any payment
as a result of the conversion of such convertible notes into Equity Interests of
Parent) to the Obligations; and

 

(l) other unsecured Indebtedness, provided that such Indebtedness matures not
less than one hundred eighty (180) days following the Maturity Date.

 

For purposes of determining compliance with this Section 7.03, all Obligations
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.03.
Notwithstanding anything to the contrary herein, no Loan Party shall have
outstanding, create or incur any Indebtedness owing to any other Loan Party or
any Affiliate or employee of any Loan Party unless such Indebtedness is
expressly permitted hereunder and expressly subordinated to the Loans and other
Obligations in a manner and on terms satisfactory to the Administrative Agent.

 

Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, acquire or Dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:

 

(a) Permitted Acquisitions;

 

(b) Dispositions pursuant to Section 7.05; and

 

 65 

 

 

(c) any Subsidiary of Parent may be merged with or into Parent or any Guarantor
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to Parent
or any Guarantor Subsidiary; provided, in the case of such a merger involving
Borrower, Borrower shall be the continuing or surviving Person and in the case
of such a merger not involving Borrower, such Guarantor Subsidiary shall be the
continuing or surviving Person.

 

Section 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Parent and
its Subsidiaries;

 

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property to lapse or go abandoned in
the ordinary course of business);

 

(c) Dispositions of property of Parent and its Subsidiaries to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property that is promptly purchased or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually promptly purchased);

 

(d) Dispositions permitted by Section 7.02, Section 7.04, Section 7.06 and
Section 7.13 and Liens permitted by Section 7.01;

 

(e) Dispositions in the ordinary course of business of cash and Cash
Equivalents;

 

(f) Dispositions, the proceeds of which (i) are less than $250,000 with respect
to any single Disposition or series of related Dispositions, and (ii) when
aggregated with the proceeds of all other Dispositions made within the same
Fiscal Year, are less than $500,000; provided (1) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of Parent (or
similar governing body)), (2) no less than 100% thereof shall be paid in cash,
and (3) the Net Cash Proceeds thereof shall be applied in accordance with the
requirements of Section 2.03(b)(ii); and

 

(g) Dispositions resulting from Casualty Events; provided that the Net Cash
Proceeds thereof shall be applied in accordance with the requirements of Section
2.03(b)(iii).

 

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

 

(a) any Loan Party may make Restricted Payments to any other Loan Party;

 

(b) to the extent constituting Restricted Payments, Parent and its Subsidiaries
may enter into and consummate transactions expressly permitted by any provision
of Section 7.02, Section 7.04, Section 7.06 or Section 7.08;

 

(c) Parent may make Restricted Payments in connection with the conversion of
convertible notes into Equity Interests of Parent; and

 

(d) so long as no Event of Default has occurred and is continuing, Parent may
make Restricted Payments on account of interest and dividends due and owing on
preferred stock issued by Parent not to exceed $500,000 per Fiscal Year.

 

 66 

 

 

Section 7.07. Change in Nature of Business. Engage in any line of business other
than those lines of business conducted by the Loan Parties on the Effective Date
and other lines of business reasonably related thereto.

 

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of a Loan Party, whether or not in the ordinary course
of business, other than:

 

(a) transactions on terms substantially as favorable to Parent or such
Subsidiary as would be obtainable by Parent or such Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate;

 

(b) the Transaction, including entering into this Agreement and the Loan
Documents, together with all agreements ancillary hereto or thereto;

 

(c) the repurchase or redemption of capital stock or other Equity Interest of
Parent held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of Parent or its Subsidiaries, upon their death, disability, retirement,
severance or termination of employment or service in an aggregate principal
amount not to exceed $250,000 during any Fiscal Year;

 

(d) loans and other transactions by and among Parent and/or one or more
Subsidiaries to the extent permitted under this Article VII;

 

(e) customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Parent and any of its
Subsidiaries in the ordinary course of business; and

 

(f) Restricted Payments permitted under Section 7.06.

 

Section 7.09. Prepayments of Certain Indebtedness; Modifications of Certain
Indebtedness; Payments of Interest on Convertible Notes and Indebtedness. Except
in each case as otherwise expressly permitted by this Agreement:

 

(a) directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (i) the Obligations
and (ii) Indebtedness secured by a Permitted Lien and (iii) interest payable in
kind in respect of any convertible notes issued by Parent or any Indebtedness
incurred pursuant to Section 7.03(l); and

 

(b) solely to the extent any portion of the SBA PPP Loan is not forgiven
pursuant to, and in accordance with, the Cares Act (such amount, the “Unforgiven
Debt”), an amount equal to the Unforgiven Debt may be used for the prepayment of
principal (together with interest thereon) of the SBA PPP Loan, to the extent
permitted under the CARES Act and provided that at the time of such prepayment
no Event of Default has occurred and is continuing.

 

 67 

 

 

Section 7.10. Negative Pledge. Except as provided herein, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to (a) pay dividends or
make any other distributions on any of such Subsidiary’s Equity Interests owned
by Parent or any other Subsidiary of Parent, (b) repay or prepay any
Indebtedness owed by such Subsidiary to Parent or any other Subsidiary of
Parent, (c) make loans or advances to Parent or any other Subsidiary of Parent,
or (d) transfer any of its property or assets to Parent or any other Subsidiary
of Parent other than restrictions (i) in agreements evidencing purchase money
Indebtedness permitted by Section 7.03(c) that impose restrictions on the
property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, and (iii) that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Equity Interests not otherwise prohibited under this Agreement.

 

Section 7.11. Amendments to Organization Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
Organization Documents in a manner adverse to the interests of the Lenders.

 

Section 7.12. Sale Leasebacks. No Loan Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Loan Party (a) has sold or transferred or is to sell or to transfer
to any other Person or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Loan
Party to any Person in connection with such lease, except for any Sale Leaseback
set forth on Schedule 7.12.

 

Section 7.13. [Reserved].

 

Section 7.14. Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP or (b) Fiscal Year.

 

Section 7.15. OFAC. (a) Become a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) engage in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner that violates Section 2 of such executive order or (c) become a person on
the list of “Specially Designated Nationals and Blocked Persons” or subject to
blocking or specific trade restrictions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or implementing executive
order.

 

 68 

 

 

Article VIII

 

Events of Default and Remedies

 

Section 8.01. Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

 

(a) Non-Payment. Any Loan Party fails to pay, within five (5) days after the
same becomes due, any amount of principal of any Loan or any interest on any
Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

 

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, Section 6.02, Section
6.03, Section 6.05, Section 6.12, Section 6.14, Section 6.16, or Article VII; or

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by Borrower of written notice
thereof from the Administrative Agent or the Required Lenders; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e) Cross-Default. Any Loan Party or any Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount of not less than the Threshold Amount or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or

 

 69 

 

 

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted without stay under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Loan Party under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Loan Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Loan Party for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any Loan Party, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Loan
Party shall make any assignment for the benefit of creditors; or (ii) any Loan
Party shall be unable, or shall fail generally, or shall admit in writing its
inability to pay its debts as such debts become due; or the board of directors
(or similar governing body) of any Loan Party shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.01(f); or

 

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$500,000 or (ii) in the aggregate at any time an amount in excess of $1,000,000
(in either case, to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against any Loan Party or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days (or in any event later than five (5) days prior to the date of any
proposed sale thereunder); or

 

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of sixty (60) days;
or

 

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which would reasonably be expected to exceed the Threshold Amount, (ii) any Loan
Party fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its Withdrawal Liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably be expected to exceed the Threshold Amount, or (iii) any Loan
Party shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties to all
Multiemployer Plans that are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the plan years of such Multiemployer Plans immediately preceding the
plan year in which such reorganization or termination occurs by an aggregate
amount which would reasonably be expected to exceed the Threshold Amount; or

 

 70 

 

 

(k) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations and termination of the Aggregate
Commitments), purports in writing to revoke or rescind any Loan Document or
asserts in writing that any Guaranty, Collateral Document or subordination
provision in respect of any Indebtedness in excess (in the aggregate) of the
Threshold Amount is invalid or unenforceable; or

 

(l) Change of Control. There occurs any Change of Control; or

 

(m) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party; or

 

(n) Stock Exchange Rules. Parent shall fail to comply with any reporting rules
and regulations of the stock exchange on which Parent’s Equity Interests are
traded.

 

 71 

 

 

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

 

(a) declare the commitment (if any) of each Lender to make Loans to be
terminated, whereupon such commitments and obligations shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

 

(c) set-off against any outstanding Obligations amounts held for the account of
the Loan Parties as cash collateral or in the accounts of any Loan Party
maintained by or with the Administrative Agent, any Lender or their respective
Affiliates; and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of an Event of Default under Sections 8.01(f)
or (g), the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid, shall automatically become due and payable
without further act of any Agent or any Lender.

 

Section 8.03. Application of Funds. If after the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable), including in any bankruptcy or insolvency proceeding, any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and Section 10.05 and
amounts payable under Article III) payable to each Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting any accrued,
unpaid interest (including, but not limited to, Default Rate interest, accrued
but uncapitalized PIK Interest and post-petition interest) ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 



 72 

 

 

Fourth, to prepay Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof);

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Article IX

 

Administrative Agent and Other Agents

 

Section 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law. The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower, any other Loan Party
or any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any other Agent-Related Person in
any capacity.

 

 73 

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest, charge or other Lien created by the Collateral Documents for
and on behalf of or on trust for) such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates, agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice of counsel, both internal
and external, and other consultants or experts concerning all matters pertaining
to such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

 

Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
to any Lender for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or (b)
be responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

 74 

 

 

Section 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.

 

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

 75 

 

 

Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrower and the other Loan
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and the
other Loan Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by any Agent herein, such Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities to the extent incurred by it; provided that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by the final
non-appealable judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower; provided that such reimbursement by the Lenders shall not affect
Borrower’s continuing reimbursement obligations with respect thereto, if any.
The undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 



 76 

 

 

Section 9.08. Agents in their Individual Capacities. Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though such Agent were not
an Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, each Agent or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that no Agent shall
be under any obligation to provide such information to them. With respect to its
Loans, each Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
an Agent, and the terms “Lender” and “Lenders” include such Agent in its
individual capacity.

 

Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and Borrower.
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint a successor agent for the Lenders, which appointment of a
successor agent shall require the consent of Borrower at all times other than
during the existence of an Event of Default under Section 8.01(a), (f) or (g)
(which consent of Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and, if no Default has occurred and is continuing, Borrower, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent”, shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Section 10.04 and Section 10.05 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Lenders assuming the role of
Administrative Agent as specified in the immediately preceding sentence shall
assume the rights and obligations of the Administrative Agent (including the
indemnification provisions set forth in Section 9.07) as if each such Lender
were the Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to (a) continue the perfection of the Liens granted
or purported to be granted by the Collateral Documents or (b) otherwise ensure
that the Collateral and Guaranty Requirement is satisfied, the successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.

 

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.05, Section 10.04 and Section 10.05 or
otherwise hereunder) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

 

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.05, Section 10.04 and Section 10.05 or
otherwise hereunder.

 



 77 

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11. Release of Collateral and Guaranty. The Lenders irrevocably agree,
authorize and direct the Administrative Agent and Collateral Agent:

 

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full in cash of all Obligations (other than (A) contingent
indemnification obligations not yet accrued and payable and (B) any other
obligation (including a guarantee) that is contingent in nature) (the date upon
which the conditions in this Section 9.11(a)(i) shall have been satisfied, the
“Termination Date”), (ii) upon any permitted sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents, (iii) subject to Section 10.01, if the release of
such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (b) below;

 

(b) to release any Guarantor from its obligations under the Guaranty upon (i) in
the case of any Subsidiary, such Person ceasing to be subject to the Collateral
and Guaranty Requirement and Section 6.11 as a result of a transaction permitted
hereunder (as certified by a Responsible Officer) and Borrower notifying the
Administrative Agent in writing that it wishes such Guarantor to be released
from its obligations under the Guaranty or (ii) the Termination Date; and

 

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 7.01(h) and (i).

 

The Collateral Agent will, at Borrower’s expense, execute and deliver to such
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of Collateral pursuant to this Section 9.11 from the assignment and
security interest granted under the Collateral Documents (or the release of the
Guarantor from its Guaranty of the Obligations) in accordance with the terms of
the Loan Documents. Upon request by the Collateral Agent at any time, the
Required Lenders will confirm in writing the Collateral Agent’s authority to
release its interest in particular types or items of property in accordance with
this Section 9.11.

 



 78 

 

 

Article X

 

Miscellaneous

 

Section 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:

 

(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lenders, do any of the following at any time:

 

(i) change the number of Lenders or the percentage of (x) the Commitments or (y)
the aggregate unpaid principal amount of Loans that, in each case, shall be
required for the Lenders or any of them to take any action hereunder (including
pursuant to any change to the definition of “Required Lenders”),

 

(ii) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lenders
under the Guaranties) if such release or limitation is in respect of all or
substantially all of the value represented by the Guaranties to the Lenders,

 

(iii) release, or subordinate the Administrative Agent’s Liens in, all or
substantially all of the Collateral in any transaction or series of related
transactions (other than in connection with any sale of Collateral permitted
herein), or

 

(iv) amend any provision of this Section 10.01;

 

(b) no amendment, waiver or consent shall, unless in writing and signed by each
Lender specified below for such amendment, waiver or consent:

 

(i) increase the Commitments of a Lender without the consent of such Lender;

 

(ii) reduce the principal of, or stated rate of interest on, or stated premium
payable on, the Loans owed to a Lender or any fees or other amounts stated to be
payable hereunder or under the other Loan Documents to such Lender without the
consent of such Lender; provided if the Required Lenders agree to waive any
Event of Default and such waiver is effective in accordance with this Section
10.01 or if the Required Lenders agree to change any financial definitions that
would reduce the stated rate of interest or any fees or other non-principal
amounts stated to be payable hereunder or under the other Loan Documents
pursuant to any amendment, waiver or consent not being effected in order to
reduce the stated rate of interest or such fees or other amounts, then only the
consent of the Required Lenders shall be necessary to waive any obligation of
Borrower to pay interest at the Default Rate in connection with such waived
Event of Default or reduce the stated rate of interest or such fees in
connection with such amendment, waiver or consent described in this proviso to
clause (b)(ii), as applicable;

 



 79 

 

 

(iii) postpone any date scheduled for any payment of principal of, or interest
on, the Loans, any date scheduled for payment or for any date fixed for any
payment of fees hereunder in each case payable to a Lender without the consent
of such Lender;

 

(iv) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document;

 

(v) change the order of application or any prepayment of Loans from the
application thereof set forth in the applicable provisions of Section 2.03(e) or
Section 8.03 in any manner that adversely affects the Lenders without the
consent of holders of a majority of the Commitments or Loans outstanding under
the Facility or otherwise change any provision requiring the pro rata
distributions hereunder among the Lenders without all Lenders’ consent;

 

(vi) amend the definition of “Required Lenders” or “Pro Rata Share”; provided,
with the consent of Administrative Agent and the Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share”; or

 

(vii) modify Section 2.09 without the consent of each Lender directly and
adversely affected thereby;

 

provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

 

Notwithstanding anything to the contrary contained in this Section 10.01, this
Agreement and any other Loan Document may be amended, supplemented and waived
with the consent of the Administrative Agent and Borrower without the need to
obtain the consent of any other Lender if such amendment, supplement or waiver
is delivered in order to (i) cure ambiguities, omissions, mistakes or defects or
(ii) to cause any Collateral Document to be consistent with this Agreement and
the other Loan Documents.

 



 80 

 

 

Section 10.02. Notices and Other Communications.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing delivered by electronic transmission (except as to service of
process, which shall be delivered only in writing and in accordance with
applicable law). All such notices shall be delivered to the applicable
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i) if to Borrower or the Administrative Agent, to the electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties from time to time; and

 

(ii) if to any other Lender, to the electronic mail address or telephone number
specified on Schedule 10.02 or to such other electronic mail address or
telephone number as shall be designated by such party in a written notice to
Borrower and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) if delivered by electronic mail, when delivered; provided that notices and
other communications to Borrower and the Administrative Agent pursuant to
Article II shall not be effective until actually received by such Person during
the Person’s normal business hours. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

 

(b) Effectiveness of Electronically Transmitted Documents and Signatures. Loan
Documents may be transmitted and/or signed by electronic transmission (including
a .pdf or .tif copy).

 

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Loan Party in the absence of
gross negligence or willful misconduct by such Agent-Related Person or such
Lender. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(d) Notice to other Loan Parties. Borrower agrees that notices to be given to
any other Loan Party under this Agreement or any other Loan Document may be
given to Borrower in accordance with the provisions of this Section 10.02 with
the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

 



 81 

 

 

(e) Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that they are obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (ii) provides
notice of any Default or Event of Default under this Agreement or (iii) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other Credit Extension hereunder (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to an electronic mail
address specified by the Administrative Agent to Borrower. In addition, Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent.

 

(f) The Administrative Agent agrees that the receipt in accordance with Section
10.02 of the Communications by the Administrative Agent at its e-mail address
set forth on Schedule 10.02 shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees (i) to notify the Administrative Agent by electronic
communication from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

Section 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

Section 10.04. Costs and Expenses. Whether or not the transactions contemplated
hereby shall be consummated, Borrower agrees to pay promptly (a) all the Agents’
actual and reasonable costs and expenses of preparation of any consents,
amendments, waivers or other modifications to the Loan Documents; (b) all the
reasonable fees, expenses and disbursements of counsel to Agents in connection
with the administration of the Loan Documents and any consents, amendments,
waivers or other modifications to the Loan Documents and any other documents or
matters requested by Borrower; (c) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (d) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the negotiation, preparation and execution of any
consents, amendments, waivers or other modifications to the Loan Documents and
the transactions contemplated thereby; and (e) after the occurrence of a Default
or an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 



 82 

 

 

Section 10.05. Indemnification by Borrower. (a) Whether or not the transactions
contemplated hereby are consummated, Borrower shall indemnify and hold harmless
each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, taxes, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
counsel to the Administrative Agent and the Lenders, and to the extent
reasonably necessary, local counsel in any relevant jurisdiction (and, in the
event of any actual conflict of interest, additional counsel to the affected
parties)) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment or Loan or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on, at, under
or from any property currently or formerly owned or operated by any Loan Party,
or any Environmental Liability related to any Loan Party or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (any of the foregoing described
in this clause (iv), a “Proceeding”) (all the foregoing described in clauses (i)
to (iv), collectively, the “Indemnified Liabilities”), in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and whether brought by an Indemnitee, a third party or by any Loan
Party or any Loan Party’s directors, shareholders or creditors, and regardless
of whether any Indemnitee is a party thereto and whether or not any of the
transactions contemplated hereby are consummated; provided that such indemnity
shall not, as to any Indemnitees, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, willful misconduct of, or material breach in bad faith of its
obligations under the Loan Documents by, such Indemnitee as determined by a
final non-appealable judgment of a court of competent jurisdiction, and except
to the extent resulting from claims between or among any Lenders in their
capacity as such. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through any
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document. All amounts due in respect of costs, expenses and disbursements under
this Section 10.05 shall be paid within ten (10) Business Days after demand
therefor; provided, that each Indemnitee receiving any such reimbursement shall
repay such amounts to the relevant Loan Party in the event that such Indemnitee
shall not be entitled thereto pursuant to the provisions hereof. The agreements
in this Section 10.05 shall survive the resignation of any Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
Notwithstanding the foregoing, this Section 10.05(a) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

 



 83 

 

 

(b) Borrower shall not be liable for any settlement of any Proceedings effected
without its consent (which consent shall not be unreasonably withheld or
delayed), but if settled with Borrower’s consent or if there is a final judgment
for the plaintiff in such Proceedings, Borrower shall indemnify and hold
harmless each Indemnitee from and against any Indemnified Liabilities in
accordance with the foregoing clause (a). Borrower shall not, without the prior
written consent of an Indemnitee (which consent shall not be unreasonably
withheld or delayed), effect any settlement or consent to the entry of any
judgment of any pending or threatened Proceedings in respect of which indemnity
could have been sought hereunder by such Indemnitee unless (i) such settlement
includes an unconditional release of such Indemnitee in form and substance
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such Proceedings, (ii) does not include any statement as to or
any admission of fault, culpability or a failure to act by or on behalf of any
Indemnitee and (iii) contains customary confidentiality and non-disparagement
provisions.

 

(c) In the event that an Indemnitee is requested or required to appear as a
witness in any action brought by or on behalf of or against Borrower or any of
its Subsidiaries or Affiliates in which such Indemnitee is not named as a
defendant, Borrower shall reimburse such Indemnitee for all reasonable expenses
incurred by it in connection with such Indemnitee’s appearing and preparing to
appear as such a witness, including without limitation, the reasonable fees and
expenses of its legal counsel.

 

Section 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.

 

Section 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, Borrower may
not assign or otherwise transfer any of their rights or obligations hereunder or
under the other Loan Documents without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the requirements of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f) or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 



 84 

 

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans); provided that:

 

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent, shall not be less than $500,000 unless the
Administrative Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed) except such consent by the Administrative
Agent shall not be required if such assignment is to an Affiliate of a Lender or
an Approved Fund;

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

 

(iii) no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment unless such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund related thereto; and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually).

 



 85 

 

 

From and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be party to this Agreement as a Lender
with respect to the interest assigned and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement in addition to any rights and obligations otherwise
held by such assignee as a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.02, 3.04, 3.05 (or any other increased costs protection provision), 10.04 and
10.05). Upon request, and the surrender by the assigning Lender of its Note (if
any), Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall not be an
effective assignment hereunder.

 

(c) Each Lender, acting solely for this purpose as an agent of Borrower, shall
maintain at one of its offices a register for the recordation of the name and
address of any assignee of any Lender and the outstanding principal amount (and
stated interest) of the Loans owing thereto (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and Borrower shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as the “Lender” hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding anything herein to the contrary, any assignment of the
Loans shall be effective only upon appropriate entries with respect thereto
being made in the Register.

 

(d) Any Lender may at any time, without the consent of, or notice to, Borrower
or the Administrative Agent, sell participations to any Person (other than (x) a
natural person and (y) a Loan Party or any of its Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a), or
Section 10.01(b) that directly affects such Participant. Subject to Section
10.07(e), Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01,
including Section 3.01(e) and Section 3.01(f)), 3.04 and 3.05 (through the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.07(b). To the extent permitted
by applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.09 as though it were a Lender. Any Lender that sells
participations shall maintain a register meeting the requirements of Treasury
Regulation Section 5f.103-1(c) (or any successor regulation), on which it enters
the name and the address of each Participant and the principal amounts of each
Participant’s participation interest in the Commitments and/or Loans (or other
rights or obligations) held by it (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation interest as the owner thereof for
all purposes notwithstanding any notice to the contrary. In maintaining the
Participant Register, such Lender shall be acting as the agent of Borrower
solely for purposes of Treasury Regulation Section 5f.103-1(c) and undertakes no
other duty, responsibility or obligation to Borrower (including, without
limitation, in no event shall such Lender be considered a fiduciary of Borrower
for any purpose). In addition to maintaining the Participant Register, such
Lender shall, upon request, show the Participant Register to Borrower.

 



 86 

 

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and Borrower (an “SPC”) the option to provide all or any part of any Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of Borrower under this Agreement (including its
obligations under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable and such liability shall remain with the Granting Lender,
and (iii) the Granting Lender shall for all purposes, including the approval of
any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of Borrower and the Administrative Agent, assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guaranty Obligation or credit or
liquidity enhancement to such SPC.

 



 87 

 

 

(h) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

Section 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or examiner regulating any Lender; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) to any pledgee referred to in Section
10.07(f) or Section 10.07(h), Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (f) with the
written consent of Borrower; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08 by the
disclosing party; (h) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (i) to the extent not known by it
to consist of non-public information, (j) for purposes of establishing a “due
diligence” defense or (k) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, in the case of this clause (k) during the continuance
of an Event of Default. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to the Loan Parties or their business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08, including, without limitation, information delivered pursuant to Section
6.01, 6.02 or 6.03 hereof.

 



 88 

 

 

Section 10.09. Setoff. In addition to any rights and remedies of the Agents and
the Lenders provided by Law, upon the occurrence and during the continuance of
any Event of Default, each Lender and its Affiliates and each Agent and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Loan Parties, any such notice being waived by the Loan Parties to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such Agent and its Affiliates, as the case may be, to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
Agent and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate thereof shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender and Agent agrees promptly to notify Borrower and the
Administrative Agent after any such set off and application made by such Lender
or Agent, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Agent and each under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that such Agent and such Lender may
have.

 

Section 10.10. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by electronic transmission (including a .pdf or .tif copy) of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document.

 

Section 10.11. Integration. This Agreement comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. In the event of
any conflict or inconsistency between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
or inconsistency with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

Section 10.12. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 



 89 

 

 

Section 10.13. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 10.14. Governing Law. (a) This Agreement and each other loan document
shall be governed by, and construed in accordance with, the law of the state of
New York (except, with respect to any other loan document, as otherwise
expressly provided therein).

 

(b) Any legal action or proceeding arising under any loan document or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to any loan document, or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising, may
be brought in the courts of the state of New York sitting in New York County or
of the United States for the southern district of such state, and by execution
and delivery of this agreement, each Borrower, each Agent and each Lender
consents, for itself and in respect of its property, to the exclusive
jurisdiction of those courts. Each Borrower, each Agent and each Lender
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction in respect
of any loan document or other document related thereto.

 

Section 10.15. Waiver of Right To Trial By Jury. Each party to this Agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under any loan document or in any way connected with
or related or incidental to the dealings of the parties hereto or any of them
with respect to any loan document, or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether
founded in contract or tort or otherwise; and each party hereby agrees and
consents that any such claim, demand, action or cause of action shall be decided
by court trial without a jury, and that any party to this Agreement may file an
original counterpart or a copy of this Section 10.15 with any court as written
evidence of the consent of the signatories hereto to the waiver of their right
to trial by jury.

 

Section 10.16. Binding Effect. This Agreement shall become effective when it
shall have been executed by Borrower, the Administrative Agent and the
Collateral Agent, and the Administrative Agent shall have been notified by each
Lender that each such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of Borrower, each such Agent and each Lender and
their respective successors and assigns, except that Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

 



 90 

 

 

Section 10.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provisions of this
Section 10.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

Section 10.18. PATRIOT Act. Each Lender hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the PATRIOT Act. Borrower agrees to
provide, and to cause each other Loan Party to provide, such information
promptly upon request.

 

Section 10.19. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees, and acknowledges and agrees that it
has informed its Subsidiaries, that: (i) (A) no fiduciary, advisory or agency
relationship between Borrower and its Subsidiaries and any Agent or any Lender
is intended to be or has been created in respect of any of the transactions
contemplated hereby and by the other Loan Documents, irrespective of whether any
Agent or any Lender has advised or is advising Borrower and its Subsidiaries on
other matters, (B) the arranging and other services regarding this Agreement
provided by the Agents and the Lenders are arm’s-length commercial transactions
between Borrower and its Subsidiaries, on the one hand, and the Agents and the
Lenders, on the other hand, (C) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents and the Lenders each is and has been
acting solely as a principal and, except as may otherwise be expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrower and its Subsidiaries or any of their
Affiliates, or any other Person and (B) no Agent or Lender has any obligation to
Borrower and its Subsidiaries or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Subsidiaries and
its Affiliates, and no Agent or Lender has any obligation to disclose any of
such interests and transactions to Borrower and its Subsidiaries or any of its
Affiliates. To the fullest extent permitted by law, Borrower hereby waives and
releases any claims that it may have against the Agents and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 10.20. No Novation. Notwithstanding anything to the contrary contained
herein, this Agreement shall not extinguish the obligations for the payment of
money outstanding under the Existing Credit Agreement or discharge or release
the Lien or priority of any Collateral Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith. Nothing
implied in this Agreement or in any other document contemplated hereby shall be
construed as a release or other discharge of any of the Loan Parties under any
Loan Document from any of its obligations and liabilities as Borrower, Guarantor
or pledgor under any of the Loan Documents. The Collateral and the other Loan
Documents shall continue to secure, guarantee, support and otherwise benefit the
Obligations of the Loan Parties under this Agreement and the other Loan
Documents. Upon the occurrence of the Effective Date, each Loan Document that
was in effect immediately prior to the date of this Agreement shall continue to
be effective and, unless the context otherwise requires, any reference to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.
Notwithstanding the foregoing, the Loan Parties shall execute any amendments,
supplements, modifications or restatements of any Collateral Documents and any
new Collateral Documents, in each case as reasonably requested by the Agents.

 

[Remainder of Page Intentionally Blank]

 

 91 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  CL Media Holdings LLC,
as Borrower         By:           Name:     Title:  

 

[Signature page to Amended and Restated Senior Secured Credit Agreement]

 

  

 

 

Acknowledged and Agreed:

 

Bright Mountain Media, Inc.,

as Guarantor

        By:              Name:     Title:    

 

Bright Mountain, LLC,

as Guarantor

        By:                Name:     Title:    

 

MediaHouse, Inc.,

as Guarantor

        By:     Name:                   Title:    

 

[Signature page to Amended and Restated Senior Secured Credit Agreement]

 

  

 

 

 

Centre Lane Partners Master Credit Fund II, L.P.,

as Administrative Agent and Collateral Agent

        By:                 Name:     Title:  

 

[Signature page to Amended and Restated Senior Secured Credit Agreement]

 

  

 

 



 

Centre Lane Partners Master Credit Fund II, L.P.,

as Lender

        By:                 Name:     Title:  

 

[Signature page to Amended and Restated Senior Secured Credit Agreement]

 



  

 

 

Schedule 1

 

Guarantors

 

Bright Mountain Media, Inc., a Florida corporation

Bright Mountain, LLC, a Florida limited liability company

MediaHouse, Inc., a Florida corporation

 

  

 

 

Schedule 2.01(a)

 

Commitments

 

LENDER   COMMITMENT   PRO RATA SHARE Centre Lane Partners Master Credit
Fund II, L.P.   $16,416,905   100.00% Total:   $16,416,905   100.00%

 

  

 

 

Schedule 5.02

 

Authorizations; No Contravention

 

None.

 

  

 

 

Schedule 5.03

 

Governmental Authorization; Other Consents

 

None.

 

  

 

 

Schedule 5.07(b)

 

Owned Real Property

 

None.

 

Leased Real Property

 

233 Broadway, 13th Floor, New York, NY 10279

 

1111 Broadway, Oakland, CA (WeWork, Inc.)

 

6400 Congress Avenue, Suite 2050, Boca Raton, Florida 33487

 

Office space in Hertsliya, Israel

 

  

 

 

Schedule 5.08

 

COLLATERAL FILINGS AND PERFECTION MATTERS

 

1. Filing of UCC-1 financing statements with respect to each “Debtor” listed
below with the applicable secretary of state of the state listed opposite such
debtor:

 

No.   Debtor   State 1.   CL Media Holdings LLC   DE 2.   Bright Mountain Media,
Inc.   FL 3.   Bright Mountain, LLC   FL 4.   MediaHouse, Inc.   FL

 

2. With respect to Collateral consisting of United States registered Patents and
United States registered Trademarks, recording of an executed Intellectual
Property Security Agreement with the United States Patent and Trademark Office.

 

3. With respect to Collateral consisting of United States registered Copyrights,
recording of an executed Intellectual Property Security Agreement with the
United States Copyright Office.

 

4. With respect to Collateral as to which “control” (under the applicable
provisions of the UCC) is required to perfect the Collateral Agent’s security
interest therein, delivery of control to the Collateral Agent within the meaning
specified in UCC Sections 8-106, 9-104, 9-105, 9-106 or 9-107, as may be
applicable to the relevant Collateral, including, with respect to Deposit
Accounts, Securities Accounts and Commodity Accounts of the Grantors, execution
and delivery by the banks, Securities Intermediaries or Commodity Intermediaries
with which such Deposit Accounts, Securities Accounts and Commodity Accounts are
maintained of Control Agreements in favor of the Collateral Agent (as such terms
are defined in the Security Agreement).

 

  

 

 

Schedule 5.10

 

Taxes

 

None.

 

  

 

 

Schedule 5.14

 

Subsidiaries and Other Equity Investments

 

Name of Loan Party or Subsidiary   Jurisdiction   Ownership Interest and
Percentage   Name of Loan Party Pledging Equity Interests Bright Mountain Media,
Inc.   Florida   Publicly traded   N/A CL Media Holdings LLC   Delaware   Bright
Mountain Media, Inc. (100%)   Bright Mountain Media, Inc. Bright Mountain, LLC  
Florida   Bright Mountain Media, Inc. (100%)   Bright Mountain Media, Inc.
MediaHouse, Inc.   Florida   Bright Mountain Media, Inc. (100%)   Bright
Mountain Media, Inc. S&W Media   Israel   Bright Mountain Media, Inc. (100%)  
Bright Mountain Media, Inc.

 

  

 

 

Schedule 5.17

 

Intellectual Property

 

Patents:

 

Patent Number /Application Number   Title Prov No. 61522653   Systems and
Methods for Crediting Rewards in On-Line Games 13/762,304   Virtual Coupons for
use in On-Line Games Prov No. 61621708   Automated Sweepstakes Manager

7094154/11026783

  COMPUTER NETWORKED GAME SYSTEM UTILIZING SUBSCRIPTION BASED MEMBERSHIP AND
ALTERNATIVE METHODS OF ENTRY

 

Trademarks:

 

Title and Description   Date of
Application   Date of
Registration   Pending
Serial No. Registered
Trademark No. ROCKYOU       9/13/2011   85093664 4024964 ROCKYOU       9/13/2011
  85093702 4024965 ROCKYOU MEDIA       9/6/2011   85109083 4021649 PUREPLAY    
  4/29/2008   77145241 3419492 MALL WORLD       7/5/2011   85086427 3988594
DAILYTOAST       5/31/2016   86786858 4968708 GALACTIC TRADER       9/20/2011  
85254060 4028841 REWARD BASED GAMES       1/14/2014   85661686 4467979 CLUBMOM  
1/5/2000   7/9/2002   75888488 2592351 CLUBMOM - DESIGN   11/13/2001   8/13/2002
  76093807 2608079 CAFEMOM (WORD MARK)   1/19/2007   10/23/2007   77087028
3316341 CAFEMOM (DESIGN)   10/2/2014   6/2/2015   86412925 4747392 SWEETPEAS  
7/9/2007   2/19/2008   77224943 3385159 CAFEMOM PRESENTS MOM.COM   5/13/2011  
7/15/2014   85320348 4566129 THE STIR (WORD MARK)   7/26/2012   5/13/2014  
85687337 4527732 THE STIR (DESIGN)   7/26/2012   5/13/2014   85687398 4527733
THE PROWL   5/8/2013   4/15/2014   85926437 4516285 VIVALA   6/17/2015  
8/16/2016   86665291 5020283

 



  

 

 

ATHENA   9/19/2014   9/27/2016   86400086 5047658 REVELIST   9/13/2015  
11/22/2016   86755217 5087970 CLUB MOMME           86849967 5189110 MOM.ME      
    85665529 4349124 MOM.ME (AND DESIGN BELOW)           85665353 4349125 PURPLE
CLOVER           85957218 4818373 LITTLETHINGS.COM   1/19/2016   7/12/2016  
86880049 49983191 TRUTH BOMB MOM   1/4/2017   8/22/2017   87288919 5270266
LITTLETHINGS LIVE   4/28/2016   4/4/2017   87018328 5178153 THELITTLETHINGS  
8/8/2014   N/A   86361677 N/A LITTLETHINGS SUN AND CLOUD LOGO (DESIGN)  
11/4/2015   7/12/2016   86808864 4996756

LISTBLISS

WILD SKY MEDIA

THEBRIGHT

BRIGHT MOUNTAIN

MOUNTAIN (DESIGN)

The BRIGHT.COM AND (DESIGN)

TheBright.com

BRIGHTWATCHES

THE BRIGHT NETWORK AND (DESIGN)

BRIGHT WATCHES.COM

AND (DESIGN)

MEDIAHOUSE AND (DESIGN)

 

 

6/29/2012

3/4/2019

 

1/27/2011

3/11/2013

2/28/2013

 

2/28/2013

6/12/2014

6/13/2014

 

6/12/2014

 

03/30/2020

 

10/15/2013

3/17/2020

06/17/2013

01/03/2012

10/22/2013

03/18/2014

 

05/06/2014

02/10/2015

04/28/2015

 

06/30/2015

 

N/A

 

85665296

88324430

 

85227613

85873102

85862478

 

85862739

86308353

86309099

 

86308433

 

88852493

4419547

6014984

85863160

4,081,251

4,421,423

4,497,074

 

4,524,450

4686168

4,726,578

 

4763256

 

N/A

 

Copyrights:

 

Title   Registration Number   Registration
Date ZOMBIES SOCIAL NETWORKING SOFTWARE.   TXu001578412   2008/07/15 WEREWOLVES
SOCIAL NETWORKING SOFTWARE.   TXu001578413   2008/07/15 VAMPIRES SOCIAL
NETWORKING SOFTWARE.   TXu001578398   2008/07/15 SLAYERS SOCIAL NETWORKING
SOFTWARE.   TXu001578404   2008/07/15 My Hottest Friends / by Javier Guel, Bill
Summer, Guy Argus, MMJK, Inc.   TX0006424446   2010/08/16 MY HOTTEST FRIENDS.  
TX0007176107   2010/07/16

 

Domain Names:

 

See attached schedule.

 

  

 

 

Schedule 5.19

 

Material Agreements

 

Executive Employment Agreement dated April 1, 2020, between Bright Mountain
Media, Inc., and W. Kip Speyer.

 

Executive Employment Agreement dated April 1, 2020, between Bright Mountain
Media, Inc., and Gregory A. Peters.

 

  

 

 

Schedule 7.01(b)

 

Existing Liens

 

None.

 

  

 

 

Schedule 7.03(b)

 

Surviving Indebtedness

 

10% Convertible Promissory Note issued on November 12, 2018 by Bright Mountain
Media, Inc., to W. Kip Speyer, in the original principal amount of $30,000.

 

10% Convertible Promissory Note issued on November 20, 2018 by Bright Mountain
Media, Inc., to W. Kip Speyer, in the original principal amount of $50,000.

 

  

 

 

Schedule 7.12

 

Existing Sale Leasebacks

 

None.

 

  

 

 

Schedule 10.02

 

Administrative Agent’s Office, Certain Addresses for Notice

 

Administrative Agent:

 

CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P.

as Administrative Agent, Collateral Agent and a Lender

60 East 42nd Street, Suite 1250

New York, NY 10165

Attn: Quinn Morgan, Managing Director

Email address: qmorgan@centrelanepartners.com

Telephone: 646-843-0711

 

Borrower:

CL Media Holdings LLC

[6400 Congress Ave., Suite 2050

Boca Raton, FL 33487]

Attn: W. Kip Speyer

Email address:

Telephone:

 

  

